 

Exhibit 10.1

UNITED INDUSTRIAL CORPORATION

__________________________

2006 LONG TERM INCENTIVE PLAN

__________________________

ARTICLE I

PURPOSE

The purpose of this Plan is to enhance the profitability and value of the
Company for the benefit of its stockholders by enabling the Company to offer
Eligible Employees, Consultants and Non-Employee Directors cash and stock-based
incentives in the Company to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
stockholders.

ARTICLE II

DEFINITIONS

For purposes of this Plan, the following terms shall have the following
meanings:

2.1      “Acquisition Event” means a merger or consolidation in which the
Company is not the surviving entity, any transaction that results in the
acquisition of all or substantially all of the Company’s outstanding Common
Stock by a single person or entity or by a group of persons and/or entities
acting in concert, or the sale or transfer of all or substantially all of the
Company’s assets.

2.2      “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company; (d) any corporation,
trade or business (including, without limitation, a partnership or limited
liability company) which directly or indirectly controls 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) of the Company; and (e) any other entity in which the Company or any
of its Affiliates has a material equity interest and which is designated as an
“Affiliate” by resolution of the Committee; provided that the Common Stock
subject to any Award constitutes “service recipient stock” for purposes of
Section 409A of the Code or otherwise does not subject the Award to Section 409A
of the Code.

2.3      “Appreciation Award” means any Award under the Plan of any Stock
Option, Stock Appreciation Right or Other Stock-Based Award, provided that such
Other Stock-Based Award is based on the appreciation in value of a share of
Common Stock in excess of an amount equal to at least the Fair Market Value of
the Common Stock on the date such Other Stock-Based Award is granted.

2.4      “Award” means any award under the Plan of any Stock Option, Stock
Appreciation Right, Restricted Stock, Performance Share, Other Stock-Based Award
or Performance-Based Cash Awards. All Awards shall be granted by, confirmed by,
and subject to the terms of, a written agreement executed by the Company and the
Participant.

1


--------------------------------------------------------------------------------




2.5      “Board” means the Board of Directors of the Company.

2.6      “Cause” means with respect to a Participant’s Termination of Employment
or Termination of Consultancy, the following: (a) in the case where there is no
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to: (i) a Participant’s conviction of, or plea of guilty or nolo contendere
to, a felony; (ii) perpetration by a Participant of an illegal act, dishonesty,
or fraud which could cause significant economic injury to the Company;
(iii) continuing willful and deliberate failure by the Participant to perform
the Participant’s duties in any material respect, provided that the Participant
is given notice and an opportunity to effectuate a cure as determined by the
Committee; or (iv) a Participant’s willful misconduct with regard to the Company
that could have a material adverse effect on the Company; or (b) in the case
where there is an employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of the grant of the Award that defines “cause” (or
words of like import), “cause” as defined under such agreement; provided,
however, that with regard to any agreement under which the definition of “cause”
only applies on occurrence of a change in control, such definition of “cause”
shall not apply until a change in control actually takes place and then only
with regard to a termination thereafter. With respect to a Participant’s
Termination of Directorship, “cause” means an act or failure to act that
constitutes cause for removal of a director under applicable Delaware law.

2.7      “Change in Control” has the meaning set forth in Section 14.2.

2.8      “Change in Control Price” has the meaning set forth in Section 14.1.

2.9      “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to any section of the Code shall also be a reference to any successor
provision and any Treasury Regulation promulgated thereunder.

2.10   “Committee” means:  (a) with respect to the application of this Plan to
Eligible Employees and Consultants, a committee or subcommittee of the Board
appointed from time to time by the Board, which committee or subcommittee shall
consist of two or more non-employee directors, each of whom shall be (i) a
“non-employee director” as defined in Rule 16b-3; (ii) to the extent required by
Section 162(m) of the Code, an “outside director” as defined under
Section 162(m) of the Code; and (iii) an “independent director” as defined under
Section 303A.02 of the NYSE Listed Company Manual or such other applicable stock
exchange rule; and (b) with respect to the application of this Plan to
Non-Employee Directors, (i) the Board or (ii) a committee or subcommittee (which
may differ from the committee or subcommittee established for the grant of
Awards to employees) comprised of two or more non-employee directors each of
whom qualify as a “non-employee director” as defined in Rule 16b-3 and an
“independent director” as defined under Section 303A.02 of the NYSE Listed
Company Manual. To the extent that no Committee exists that has the authority to
administer this Plan, the functions of the Committee shall be exercised by the
Board. If for any reason the appointed Committee does not meet the requirements
of Rule 16b-3 or Section 162(m) of the Code, such noncompliance shall not affect
the validity of Awards, grants, interpretations or other actions of the
Committee.

2


--------------------------------------------------------------------------------





2.11        “COMMON STOCK” MEANS THE COMMON STOCK, $1.00 PAR VALUE PER SHARE, OF
THE COMPANY.


2.12        “COMPANY” MEANS UNITED INDUSTRIAL CORPORATION,  A DELAWARE
CORPORATION, AND ITS SUCCESSORS BY OPERATION OF LAW.


2.13        “CONSULTANT” MEANS ANY NATURAL PERSON WHO PROVIDES BONA FIDE
CONSULTING OR ADVISORY SERVICES TO THE COMPANY OR ITS AFFILIATES PURSUANT TO A
WRITTEN AGREEMENT, WHICH ARE NOT IN CONNECTION WITH THE OFFER AND SALE OF
SECURITIES IN A CAPITAL-RAISING TRANSACTION.


2.14        “DETRIMENTAL ACTIVITY” MEANS:


(A)                            DISCLOSING, DIVULGING, FURNISHING OR MAKING
AVAILABLE TO ANYONE AT ANY TIME, EXCEPT AS NECESSARY IN THE FURTHERANCE OF
PARTICIPANT’S RESPONSIBILITIES TO THE COMPANY OR ANY OF ITS AFFILIATES, EITHER
DURING OR SUBSEQUENT TO PARTICIPANT’S SERVICE RELATIONSHIP WITH THE COMPANY OR
ITS AFFILIATES, ANY KNOWLEDGE OR INFORMATION WITH RESPECT TO CONFIDENTIAL OR
PROPRIETARY INFORMATION, METHODS, PROCESSES, PLANS OR MATERIALS OF THE COMPANY
OR ANY OF ITS AFFILIATES, OR WITH RESPECT TO ANY OTHER CONFIDENTIAL OR
PROPRIETARY ASPECTS OF THE BUSINESS OF THE COMPANY OR ANY OF ITS AFFILIATE,
ACQUIRED BY THE PARTICIPANT AT ANY TIME PRIOR TO THE PARTICIPANT’S TERMINATION;


(B)                           ANY ACTIVITY WHILE EMPLOYED OR PERFORMING SERVICES
THAT RESULTS, OR IF KNOWN COULD REASONABLY BE EXPECTED TO RESULT, IN THE
PARTICIPANT’S TERMINATION THAT IS CLASSIFIED BY THE COMPANY AS A TERMINATION FOR
CAUSE;


(C)                            (I) DIRECTLY OR INDIRECTLY SOLICITING, ENTICING
OR INDUCING ANY EMPLOYEE OF THE COMPANY OR OF ANY OF ITS AFFILIATES TO BE
EMPLOYED BY AN PERSON, FIRM OR CORPORATION WHICH IS, DIRECTLY OR INDIRECTLY, IN
COMPETITION WITH THE BUSINESS OR ACTIVITIES OF THE COMPANY OR ANY OF ITS
AFFILIATES; (II) DIRECTLY OR INDIRECTLY APPROACHING ANY SUCH EMPLOYEE FOR THESE
PURPOSES; (III) AUTHORIZING OR KNOWINGLY APPROVING THE TAKING OF SUCH ACTIONS BY
OTHER PERSONS ON BEHALF OF ANY SUCH PERSON, FIRM OR CORPORATION, OR ASSISTING
ANY SUCH PERSON, FIRM OR CORPORATION IN TAKING SUCH ACTION; (IV) DIRECTLY OR
INDIRECTLY SOLICITING, RAIDING, ENTICING OR INDUCING ANY PERSON, FIRM OR
CORPORATION (OTHER THAN THE U.S. GOVERNMENT OR ITS AGENCIES) WHO OR WHICH IS, OR
AT ANY TIME FROM AND AFTER THE DATE OF GRANT OF THE AWARD WAS, A CUSTOMER OF THE
COMPANY OR OF ANY OF ITS AFFILIATES TO BECOME A CUSTOMER FOR THE SAME OR SIMILAR
PRODUCTS WHICH IT PURCHASED FROM THE COMPANY OR ANY OF ITS AFFILIATES, OR ANY
OTHER PERSON, FIRM OR CORPORATION, OR APPROACHING ANY SUCH CUSTOMER FOR SUCH
PURPOSE OR AUTHORIZE OR KNOWINGLY APPROVING THE TAKING OF SUCH ACTIONS BY ANY
OTHER PERSON; OR


(D)                           A MATERIAL BREACH OF ANY AGREEMENT BETWEEN THE
PARTICIPANT AND THE COMPANY OR AN AFFILIATE (INCLUDING, WITHOUT LIMITATION, ANY
EMPLOYMENT AGREEMENT OR NONCOMPETITION OR NONSOLICITATION AGREEMENT). UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE AT GRANT, DETRIMENTAL ACTIVITY

3


--------------------------------------------------------------------------------





SHALL NOT BE DEEMED TO OCCUR AFTER THE END OF THE ONE-YEAR PERIOD FOLLOWING THE
PARTICIPANT’S TERMINATION.


FOR PURPOSES OF SUBSECTIONS (A), (C) AND (D) ABOVE, THE CHIEF EXECUTIVE OFFICER
OF THE COMPANY HAS THE AUTHORITY TO PROVIDE THE PARTICIPANT WITH WRITTEN
AUTHORIZATION TO ENGAGE IN THE ACTIVITIES CONTEMPLATED THEREBY AND NO OTHER
PERSON SHALL HAVE AUTHORITY TO PROVIDE THE PARTICIPANT WITH SUCH AUTHORIZATION.


2.15        “DISABILITY” MEANS WITH RESPECT TO A PARTICIPANT’S TERMINATION, A
PERMANENT AND TOTAL DISABILITY AS DEFINED IN SECTION 22(E)(3) OF THE CODE. A
DISABILITY SHALL ONLY BE DEEMED TO OCCUR AT THE TIME OF THE DETERMINATION BY THE
COMMITTEE OF THE DISABILITY. NOTWITHSTANDING THE FOREGOING, FOR AWARDS THAT ARE
SUBJECT TO SECTION 409A OF THE CODE, DISABILITY SHALL MEAN THAT A PARTICIPANT IS
DISABLED UNDER SECTION 409A(A)(2)(C)(I) OR (II) OF THE CODE.


2.16        “EFFECTIVE DATE” MEANS THE EFFECTIVE DATE OF THIS PLAN AS DEFINED IN
XVIII.


2.17        “ELIGIBLE EMPLOYEES” MEANS EACH EMPLOYEE OF THE COMPANY OR AN
AFFILIATE.


2.18        “EXCHANGE ACT”MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
ANY REFERENCES TO ANY SECTION OF THE EXCHANGE ACT SHALL ALSO BE A REFERENCE TO
ANY SUCCESSOR PROVISION.


2.19        “FAIR MARKET VALUE” MEANS, UNLESS OTHERWISE REQUIRED BY ANY
APPLICABLE PROVISION OF THE CODE OR ANY REGULATIONS ISSUED THEREUNDER, AS OF ANY
DATE AND EXCEPT AS PROVIDED BELOW, THE LAST SALES PRICE REPORTED FOR THE COMMON
STOCK ON THE APPLICABLE DATE: (A) AS REPORTED ON THE PRINCIPAL NATIONAL
SECURITIES EXCHANGE IN THE UNITED STATES ON WHICH IT IS THEN TRADED OR THE NEW
YORK STOCK EXCHANGE; OR (B) IF NOT TRADED ON ANY SUCH NATIONAL SECURITIES
EXCHANGE OR THE NEW YORK STOCK EXCHANGE, AS QUOTED ON AN AUTOMATED QUOTATION
SYSTEM SPONSORED BY THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. OR IF
THE COMMON STOCK SHALL NOT HAVE BEEN REPORTED OR QUOTED ON SUCH DATE, ON THE
FIRST DAY PRIOR THERETO ON WHICH THE COMMON STOCK WAS REPORTED OR QUOTED. FOR
PURPOSES OF THE GRANT OF ANY AWARD, THE APPLICABLE DATE SHALL BE THE TRADING DAY
ON WHICH THE AWARD IS GRANTED, OR IF SUCH GRANT DATE IS NOT A TRADING DAY, THE
TRADING DAY IMMEDIATELY PRIOR TO THE DATE ON WHICH THE AWARD IS GRANTED. FOR
PURPOSES OF THE EXERCISE OF ANY AWARD, THE APPLICABLE DATE SHALL BE THE DATE A
NOTICE OF EXERCISE IS RECEIVED BY THE COMMITTEE OR, IF NOT A DAY ON WHICH THE
APPLICABLE MARKET IS OPEN, THE NEXT DAY THAT IT IS OPEN.


2.20        “FAMILY MEMBER” MEANS “FAMILY MEMBER” AS DEFINED IN
SECTION A.1.(5) OF THE GENERAL INSTRUCTIONS OF FORM S-8, AS MAY BE AMENDED FROM
TIME TO TIME.


2.21        “GAAP” HAS THE MEANING SET FORTH IN SECTION 11.2(C)(II).


2.22        “INCENTIVE STOCK OPTION” MEANS ANY STOCK OPTION AWARDED TO AN
ELIGIBLE EMPLOYEE OF THE COMPANY, ITS SUBSIDIARIES AND ITS PARENT (IF ANY) UNDER
THIS PLAN INTENDED TO BE AND DESIGNATED AS AN “INCENTIVE STOCK OPTION” WITHIN
THE MEANING OF SECTION 422 OF THE CODE.


2.23        “NON-EMPLOYEE DIRECTOR” MEANS A DIRECTOR OF THE COMPANY WHO IS NOT
AN ACTIVE EMPLOYEE OF THE COMPANY OR AN AFFILIATE.

4


--------------------------------------------------------------------------------





2.24        “NON-QUALIFIED STOCK OPTION” MEANS ANY STOCK OPTION AWARDED UNDER
THIS PLAN THAT IS NOT AN INCENTIVE STOCK OPTION.


2.25        “OTHER STOCK-BASED AWARD” MEANS AN AWARD UNDER ARTICLE X OF THIS
PLAN THAT IS VALUED IN WHOLE OR IN PART BY REFERENCE TO, OR IS PAYABLE IN OR
OTHERWISE BASED ON, COMMON STOCK, INCLUDING, WITHOUT LIMITATION, A RESTRICTED
STOCK UNIT OR AN AWARD VALUED BY REFERENCE TO AN AFFILIATE.


2.26        “PARENT” MEANS ANY PARENT CORPORATION OF THE COMPANY WITHIN THE
MEANING OF SECTION 424(E) OF THE CODE.


2.27        “PARTICIPANT” MEANS AN ELIGIBLE EMPLOYEE, NON-EMPLOYEE DIRECTOR OR
CONSULTANT TO WHOM AN AWARD HAS BEEN GRANTED PURSUANT TO THIS PLAN.


2.28        “PERFORMANCE-BASED CASH AWARD” MEANS A CASH AWARD UNDER ARTICLE XI
OF THIS PLAN THAT IS PAYABLE OR OTHERWISE BASED ON THE ATTAINMENT OF CERTAIN
PRE-ESTABLISHED PERFORMANCE GOALS DURING A PERFORMANCE PERIOD.


2.29        “PERFORMANCE PERIOD” MEANS THE DURATION OF THE PERIOD DURING WHICH
RECEIPT OF AN AWARD IS SUBJECT TO THE SATISFACTION OF PERFORMANCE CRITERIA, SUCH
PERIOD AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.


2.30        “PERFORMANCE SHARE” MEANS AN AWARD MADE PURSUANT TO ARTICLE IX OF
THIS PLAN OF THE RIGHT TO RECEIVE COMMON STOCK OR CASH OF AN EQUIVALENT VALUE AT
THE END OF A SPECIFIED PERFORMANCE PERIOD.


2.31        “PERSON” MEANS ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, FIRM, JOINT VENTURE, ASSOCIATION, JOINT-STOCK COMPANY, TRUST,
INCORPORATED ORGANIZATION, GOVERNMENTAL OR REGULATORY OR OTHER ENTITY.


2.32        “PLAN” MEANS THIS UNITED INDUSTRIAL CORPORATION 2006 LONG TERM
INCENTIVE PLAN, AS AMENDED FROM TIME TO TIME.


2.33        “REFERENCE STOCK OPTION” HAS THE MEANING SET FORTH IN SECTION 7.1.


2.34        “RESTRICTED STOCK” MEANS AN AWARD OF SHARES OF COMMON STOCK UNDER
THIS PLAN THAT IS SUBJECT TO RESTRICTIONS UNDER ARTICLE VIII.


2.35        “RESTRICTION PERIOD” HAS THE MEANING SET FORTH IN SUBSECTION 8.3(A).


2.36        “RETIREMENT” MEANS A VOLUNTARY TERMINATION OF EMPLOYMENT OR
TERMINATION OF CONSULTANCY AT OR AFTER AGE 65 OR SUCH EARLIER DATE AFTER AGE 50
AS MAY BE APPROVED BY THE COMMITTEE, IN ITS SOLE DISCRETION, AT THE TIME OF
GRANT, OR THEREAFTER PROVIDED THAT THE EXERCISE OF SUCH DISCRETION DOES NOT MAKE
THE APPLICABLE AWARD SUBJECT TO SECTION 409A OF THE CODE, EXCEPT THAT RETIREMENT
SHALL NOT INCLUDE ANY TERMINATION WITH OR WITHOUT CAUSE. WITH RESPECT TO A
PARTICIPANT’S TERMINATION OF DIRECTORSHIP, RETIREMENT MEANS THE FAILURE TO STAND
FOR REELECTION OR THE FAILURE TO BE REELECTED ON OR AFTER A PARTICIPANT HAS
ATTAINED AGE 65 OR, WITH THE CONSENT OF THE BOARD, PROVIDED THAT THE EXERCISE OF
SUCH DISCRETION DOES NOT MAKE THE APPLICABLE AWARD SUBJECT TO SECTION 409A OF
THE CODE, BEFORE AGE 65 BUT AFTER AGE 50.

5


--------------------------------------------------------------------------------





2.37        “RULE 16B-3” MEANS RULE 16B-3 UNDER SECTION 16(B) OF THE EXCHANGE
ACT AS THEN IN EFFECT OR ANY SUCCESSOR PROVISION.


2.38        “SECTION 162(M) OF THE CODE” MEANS THE EXCEPTION FOR
PERFORMANCE-BASED COMPENSATION UNDER SECTION 162(M) OF THE CODE AND ANY
APPLICABLE TREASURY REGULATIONS THEREUNDER.


2.39        “SECTION 409A OF THE CODE” MEANS THE NONQUALIFIED DEFERRED
COMPENSATION RULES UNDER SECTION 409A OF THE CODE AND ANY APPLICABLE TREASURY
REGULATIONS THEREUNDER.


2.40        “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED AND
ALL RULES AND REGULATIONS PROMULGATED THEREUNDER. ANY REFERENCE TO ANY SECTION
OF THE SECURITIES ACT SHALL ALSO BE A REFERENCE TO ANY SUCCESSOR PROVISION.


2.41        “STOCK APPRECIATION RIGHT” MEANS THE RIGHT PURSUANT TO AN AWARD
GRANTED UNDER ARTICLE VII. A TANDEM STOCK APPRECIATION RIGHT SHALL MEAN THE
RIGHT TO SURRENDER TO THE COMPANY ALL (OR A PORTION) OF A STOCK OPTION IN
EXCHANGE FOR A NUMBER OF SHARES OF COMMON STOCK AND/OR CASH, AS DETERMINED BY
THE COMMITTEE, EQUAL TO THE DIFFERENCE BETWEEN (A) THE FAIR MARKET VALUE ON THE
DATE SUCH STOCK OPTION (OR SUCH PORTION THEREOF) IS SURRENDERED, OF THE COMMON
STOCK COVERED BY SUCH STOCK OPTION (OR SUCH PORTION THEREOF), AND (B) THE
AGGREGATE EXERCISE PRICE OF SUCH STOCK OPTION (OR SUCH PORTION THEREOF). A
NON-TANDEM STOCK APPRECIATION RIGHT SHALL MEAN THE RIGHT TO RECEIVE A NUMBER OF
SHARES OF COMMON STOCK AND/OR CASH, AS DETERMINED BY THE COMMITTEE, EQUAL TO THE
DIFFERENCE BETWEEN (I) THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE
DATE SUCH RIGHT IS EXERCISED, AND (II) THE AGGREGATE EXERCISE PRICE OF SUCH
RIGHT, OTHERWISE THAN ON SURRENDER OF A STOCK OPTION.


2.42        “STOCK OPTION” OR “OPTION” MEANS ANY OPTION TO PURCHASE SHARES OF
COMMON STOCK GRANTED TO ELIGIBLE EMPLOYEES, NON-EMPLOYEE DIRECTORS OR
CONSULTANTS GRANTED PURSUANT TO ARTICLE VI.


2.43        “SUBSIDIARY” MEANS ANY SUBSIDIARY CORPORATION OF THE COMPANY WITHIN
THE MEANING OF SECTION 424(F) OF THE CODE.


2.44        “TEN PERCENT STOCKHOLDER” MEANS A PERSON OWNING STOCK POSSESSING
MORE THAN 10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE
COMPANY, ITS SUBSIDIARIES OR ITS PARENT.


2.45        “TERMINATION” MEANS A TERMINATION OF CONSULTANCY, TERMINATION OF
DIRECTORSHIP OR TERMINATION OF EMPLOYMENT, AS APPLICABLE.


2.46        “TERMINATION OF CONSULTANCY” MEANS: (A) THAT THE CONSULTANT IS NO
LONGER ACTING AS A CONSULTANT TO THE COMPANY OR AN AFFILIATE; OR (B) WHEN AN
ENTITY WHICH IS RETAINING A PARTICIPANT AS A CONSULTANT CEASES TO BE AN
AFFILIATE UNLESS THE PARTICIPANT OTHERWISE IS, OR THEREUPON BECOMES, A
CONSULTANT TO THE COMPANY OR ANOTHER AFFILIATE AT THE TIME THE ENTITY CEASES TO
BE AN AFFILIATE. IN THE EVENT THAT A CONSULTANT BECOMES AN ELIGIBLE EMPLOYEE OR
A NON-EMPLOYEE DIRECTOR UPON THE TERMINATION OF HIS OR HER CONSULTANCY, UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION, NO TERMINATION OF
CONSULTANCY SHALL BE DEEMED TO OCCUR UNTIL SUCH TIME AS SUCH CONSULTANT IS NO
LONGER A CONSULTANT, AN ELIGIBLE EMPLOYEE OR A NON-EMPLOYEE DIRECTOR.
NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY, IN

6


--------------------------------------------------------------------------------





ITS SOLE DISCRETION, OTHERWISE DEFINE TERMINATION OF CONSULTANCY IN THE AWARD
AGREEMENT OR, IF NO RIGHTS OF A PARTICIPANT ARE REDUCED, MAY OTHERWISE DEFINE
TERMINATION OF CONSULTANCY THEREAFTER.


2.47        “TERMINATION OF DIRECTORSHIP” MEANS THAT THE NON-EMPLOYEE DIRECTOR
HAS CEASED TO BE A DIRECTOR OF THE COMPANY; EXCEPT THAT IF A NON-EMPLOYEE
DIRECTOR BECOMES AN ELIGIBLE EMPLOYEE OR A CONSULTANT UPON THE TERMINATION OF
HIS OR HER DIRECTORSHIP, HIS OR HER CEASING TO BE A DIRECTOR OF THE COMPANY
SHALL NOT BE TREATED AS A TERMINATION OF DIRECTORSHIP UNLESS AND UNTIL THE
PARTICIPANT HAS A TERMINATION OF EMPLOYMENT OR TERMINATION OF CONSULTANCY, AS
THE CASE MAY BE.


2.48        “TERMINATION OF EMPLOYMENT” MEANS: (A) A TERMINATION OF EMPLOYMENT
(FOR REASONS OTHER THAN A MILITARY OR PERSONAL LEAVE OF ABSENCE GRANTED BY THE
COMPANY) OF A PARTICIPANT FROM THE COMPANY AND ITS AFFILIATES; OR (B) WHEN AN
ENTITY WHICH IS EMPLOYING A PARTICIPANT CEASES TO BE AN AFFILIATE, UNLESS THE
PARTICIPANT OTHERWISE IS, OR THEREUPON BECOMES, EMPLOYED BY THE COMPANY OR
ANOTHER AFFILIATE AT THE TIME THE ENTITY CEASES TO BE AN AFFILIATE. IN THE EVENT
THAT AN ELIGIBLE EMPLOYEE BECOMES A CONSULTANT OR A NON-EMPLOYEE DIRECTOR UPON
THE TERMINATION OF HIS OR HER EMPLOYMENT, UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, IN ITS SOLE DISCRETION, NO TERMINATION OF EMPLOYMENT SHALL BE DEEMED
TO OCCUR UNTIL SUCH TIME AS SUCH ELIGIBLE EMPLOYEE IS NO LONGER AN ELIGIBLE
EMPLOYEE, A CONSULTANT OR A NON-EMPLOYEE DIRECTOR. NOTWITHSTANDING THE
FOREGOING, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, OTHERWISE DEFINE
TERMINATION OF EMPLOYMENT IN THE AWARD AGREEMENT OR, IF NO RIGHTS OF A
PARTICIPANT ARE REDUCED, MAY OTHERWISE DEFINE TERMINATION OF EMPLOYMENT
THEREAFTER.


2.49        “TRANSFER” MEANS: (A) WHEN USED AS A NOUN, ANY DIRECT OR INDIRECT
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION, ENCUMBRANCE OR OTHER
DISPOSITION (INCLUDING THE ISSUANCE OF EQUITY IN A PERSON), WHETHER FOR VALUE OR
NO VALUE AND WHETHER VOLUNTARY OR INVOLUNTARY (INCLUDING BY OPERATION OF LAW),
AND (B) WHEN USED AS A VERB, TO DIRECTLY OR INDIRECTLY TRANSFER, SELL, ASSIGN,
PLEDGE, ENCUMBER, CHARGE, HYPOTHECATE OR OTHERWISE DISPOSE OF (INCLUDING THE
ISSUANCE OF EQUITY IN A PERSON) WHETHER FOR VALUE OR FOR NO VALUE AND WHETHER
VOLUNTARILY OR INVOLUNTARILY (INCLUDING BY OPERATION OF LAW). “TRANSFERRED” AND
“TRANSFERRABLE” SHALL HAVE A CORRELATIVE MEANING.

ARTICLE III

ADMINISTRATION


3.1          THE COMMITTEE. THE PLAN SHALL BE ADMINISTERED AND INTERPRETED BY
THE COMMITTEE.


3.2          GRANTS OF AWARDS. THE COMMITTEE SHALL HAVE FULL AUTHORITY TO GRANT,
PURSUANT TO THE TERMS OF THIS PLAN, TO ELIGIBLE EMPLOYEES, CONSULTANTS AND
NON-EMPLOYEE DIRECTORS: (I) STOCK OPTIONS, (II) STOCK APPRECIATION RIGHTS,
(III) RESTRICTED STOCK, (IV) PERFORMANCE SHARES; (V) OTHER STOCK-BASED AWARDS,
AND (VI) PERFORMANCE-BASED CASH AWARDS, ALTHOUGH NON-EMPLOYEE DIRECTORS ARE NOT
ELIGIBLE TO RECEIVE PERFORMANCE-BASED CASH AWARDS. IN PARTICULAR, THE COMMITTEE
SHALL HAVE THE AUTHORITY:


(A)                            TO SELECT THE ELIGIBLE EMPLOYEES, CONSULTANTS AND
NON-EMPLOYEE DIRECTORS TO WHOM AWARDS MAY FROM TIME TO TIME BE GRANTED
HEREUNDER;

7


--------------------------------------------------------------------------------





(B)                           TO DETERMINE WHETHER AND TO WHAT EXTENT AWARDS, OR
ANY COMBINATION THEREOF, ARE TO BE GRANTED HEREUNDER TO ONE OR MORE ELIGIBLE
EMPLOYEES, CONSULTANTS OR NON-EMPLOYEE DIRECTORS;


(C)                            TO DETERMINE THE NUMBER OF SHARES OF COMMON STOCK
TO BE COVERED BY EACH AWARD GRANTED HEREUNDER;


(D)                           TO DETERMINE THE TERMS AND CONDITIONS, NOT
INCONSISTENT WITH THE TERMS OF THIS PLAN, OF ANY AWARD GRANTED HEREUNDER
(INCLUDING, BUT NOT LIMITED TO, THE EXERCISE OR PURCHASE PRICE (IF ANY), ANY
RESTRICTION OR LIMITATION, ANY VESTING SCHEDULE OR ACCELERATION THEREOF, OR ANY
FORFEITURE RESTRICTIONS OR WAIVER THEREOF, REGARDING ANY AWARD AND THE SHARES OF
COMMON STOCK RELATING THERETO, BASED ON SUCH FACTORS, IF ANY, AS THE COMMITTEE
SHALL DETERMINE, IN ITS SOLE DISCRETION);


(E)                            TO DETERMINE WHETHER, TO WHAT EXTENT AND UNDER
WHAT CIRCUMSTANCES GRANTS OF OPTIONS AND OTHER AWARDS UNDER THIS PLAN ARE TO
OPERATE ON A TANDEM BASIS AND/OR IN CONJUNCTION WITH OR APART FROM OTHER AWARDS
MADE BY THE COMPANY OUTSIDE OF THIS PLAN;


(F)                              TO DETERMINE WHETHER AND UNDER WHAT
CIRCUMSTANCES A STOCK OPTION MAY BE SETTLED IN CASH, COMMON STOCK AND/OR
RESTRICTED STOCK UNDER SECTION 6.3(D);


(G)                           TO DETERMINE WHETHER, TO WHAT EXTENT AND UNDER
WHAT CIRCUMSTANCES COMMON STOCK AND OTHER AMOUNTS PAYABLE WITH RESPECT TO AN
AWARD UNDER THIS PLAN SHALL BE DEFERRED EITHER AUTOMATICALLY OR AT THE ELECTION
OF THE PARTICIPANT IN ANY CASE, SUBJECT TO, AND IN ACCORDANCE WITH, SECTION 409A
OF THE CODE;


(H)                           TO DETERMINE WHETHER A STOCK OPTION IS AN
INCENTIVE STOCK OPTION OR NON-QUALIFIED STOCK OPTION;


(I)                               TO DETERMINE WHETHER TO REQUIRE A PARTICIPANT,
AS A CONDITION OF THE GRANTING OF ANY AWARD, TO NOT SELL OR OTHERWISE DISPOSE OF
SHARES ACQUIRED PURSUANT TO THE EXERCISE OF AN AWARD FOR A PERIOD OF TIME AS
DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION, FOLLOWING THE DATE OF THE
ACQUISITION OF SUCH AWARD; AND


3.3          GUIDELINES. SUBJECT TO ARTICLE XV HEREOF, THE COMMITTEE SHALL, IN
ITS SOLE DISCRETION, HAVE THE AUTHORITY TO ADOPT, ALTER AND REPEAL SUCH
ADMINISTRATIVE RULES, GUIDELINES AND PRACTICES GOVERNING THIS PLAN AND PERFORM
ALL ACTS, INCLUDING THE DELEGATION OF ITS RESPONSIBILITIES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW AND APPLICABLE STOCK EXCHANGE RULES), AS IT SHALL,
FROM TIME TO TIME, DEEM ADVISABLE; TO CONSTRUE AND INTERPRET THE TERMS AND
PROVISIONS OF THIS PLAN AND ANY AWARD ISSUED UNDER THIS PLAN (AND ANY AGREEMENTS
RELATING THERETO); AND TO OTHERWISE SUPERVISE THE ADMINISTRATION OF THIS PLAN.
THE COMMITTEE MAY, IN ITS SOLE DISCRETION, CORRECT ANY DEFECT, SUPPLY ANY
OMISSION OR RECONCILE ANY INCONSISTENCY IN THIS PLAN OR IN ANY AGREEMENT
RELATING THERETO IN THE MANNER AND TO THE EXTENT IT SHALL DEEM NECESSARY TO
EFFECTUATE THE PURPOSE AND INTENT OF THIS PLAN. THE COMMITTEE MAY, IN ITS SOLE
DISCRETION, ADOPT SPECIAL GUIDELINES AND

8


--------------------------------------------------------------------------------





PROVISIONS FOR PERSONS WHO ARE RESIDING IN OR EMPLOYED IN, OR SUBJECT TO, THE
TAXES OF, ANY DOMESTIC OR FOREIGN JURISDICTIONS TO COMPLY WITH APPLICABLE TAX
AND SECURITIES LAWS OF SUCH DOMESTIC OR FOREIGN JURISDICTIONS. THIS PLAN IS
INTENDED TO COMPLY WITH THE APPLICABLE REQUIREMENTS OF RULE 16B-3 AND WITH
RESPECT TO AWARDS INTENDED TO BE “PERFORMANCE-BASED,” THE APPLICABLE PROVISIONS
OF SECTION 162(M) OF THE CODE, AND THIS PLAN SHALL BE LIMITED, CONSTRUED AND
INTERPRETED IN A MANNER SO AS TO COMPLY THEREWITH.


3.4          DECISIONS FINAL. ANY DECISION, INTERPRETATION OR OTHER ACTION MADE
OR TAKEN IN GOOD FAITH BY OR AT THE DIRECTION OF THE COMPANY, THE BOARD OR THE
COMMITTEE (OR ANY OF ITS MEMBERS) ARISING OUT OF OR IN CONNECTION WITH THIS PLAN
SHALL BE WITHIN THE ABSOLUTE DISCRETION OF ALL AND EACH OF THEM, AS THE CASE MAY
BE, AND SHALL BE FINAL, BINDING AND CONCLUSIVE ON THE COMPANY AND ALL EMPLOYEES
AND PARTICIPANTS AND THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS,
SUCCESSORS AND ASSIGNS.


3.5          PROCEDURES. IF THE COMMITTEE IS APPOINTED, THE BOARD SHALL
DESIGNATE ONE OF THE MEMBERS OF THE COMMITTEE AS CHAIRMAN AND THE COMMITTEE
SHALL HOLD MEETINGS, SUBJECT TO THE BY-LAWS OF THE COMPANY, AT SUCH TIMES AND
PLACES AS IT SHALL DEEM ADVISABLE, INCLUDING, WITHOUT LIMITATION, BY TELEPHONE
CONFERENCE OR BY WRITTEN CONSENT TO THE EXTENT PERMITTED BY APPLICABLE LAW. A
MAJORITY OF THE COMMITTEE MEMBERS SHALL CONSTITUTE A QUORUM. ALL DETERMINATIONS
OF THE COMMITTEE SHALL BE MADE BY A MAJORITY OF ITS MEMBERS. ANY DECISION OR
DETERMINATION REDUCED TO WRITING AND SIGNED BY ALL THE COMMITTEE MEMBERS IN
ACCORDANCE WITH THE BY-LAWS OF THE COMPANY SHALL BE FULLY EFFECTIVE AS IF IT HAD
BEEN MADE BY A VOTE AT A MEETING DULY CALLED AND HELD. THE COMMITTEE SHALL KEEP
MINUTES OF ITS MEETINGS AND SHALL MAKE SUCH RULES AND REGULATIONS FOR THE
CONDUCT OF ITS BUSINESS AS IT SHALL DEEM ADVISABLE.


3.6          DESIGNATION OF CONSULTANTS/LIABILITY.


(A)                            THE COMMITTEE MAY, IN ITS SOLE DISCRETION,
DESIGNATE EMPLOYEES OF THE COMPANY AND PROFESSIONAL ADVISORS TO ASSIST THE
COMMITTEE IN THE ADMINISTRATION OF THIS PLAN AND (TO THE EXTENT PERMITTED BY
APPLICABLE LAW AND APPLICABLE EXCHANGE RULES) MAY GRANT AUTHORITY TO OFFICERS TO
GRANT AWARDS AND/OR EXECUTE AGREEMENTS OR OTHER DOCUMENTS ON BEHALF OF THE
COMMITTEE.


(B)                           THE COMMITTEE MAY, IN ITS SOLE DISCRETION, EMPLOY
SUCH LEGAL COUNSEL, CONSULTANTS AND AGENTS AS IT MAY DEEM DESIRABLE FOR THE
ADMINISTRATION OF THIS PLAN AND MAY RELY UPON ANY OPINION RECEIVED FROM ANY SUCH
COUNSEL OR CONSULTANT AND ANY COMPUTATION RECEIVED FROM ANY SUCH CONSULTANT OR
AGENT. EXPENSES INCURRED BY THE COMMITTEE OR THE BOARD IN THE ENGAGEMENT OF ANY
SUCH COUNSEL, CONSULTANT OR AGENT SHALL BE PAID BY THE COMPANY. THE COMMITTEE,
ITS MEMBERS AND ANY PERSON DESIGNATED PURSUANT TO SUB-SECTION (A) ABOVE SHALL
NOT BE LIABLE FOR ANY ACTION OR DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO
THIS PLAN. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NO OFFICER OF THE
COMPANY OR MEMBER OR FORMER MEMBER OF THE COMMITTEE OR OF THE BOARD SHALL BE
LIABLE FOR ANY ACTION OR DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO THIS
PLAN OR ANY AWARD GRANTED UNDER IT.

9


--------------------------------------------------------------------------------





3.7          INDEMNIFICATION. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW
AND THE CERTIFICATE OF INCORPORATION AND BY-LAWS OF THE COMPANY AND TO THE
EXTENT NOT COVERED BY INSURANCE DIRECTLY INSURING SUCH PERSON, EACH OFFICER OR
EMPLOYEE OF THE COMPANY OR ANY AFFILIATE AND MEMBER OR FORMER MEMBER OF THE
COMMITTEE OR THE BOARD SHALL BE INDEMNIFIED AND HELD HARMLESS BY THE COMPANY
AGAINST ANY COST OR EXPENSE (INCLUDING REASONABLE FEES OF COUNSEL REASONABLY
ACCEPTABLE TO THE COMMITTEE) OR LIABILITY (INCLUDING ANY SUM PAID IN SETTLEMENT
OF A CLAIM WITH THE APPROVAL OF THE COMMITTEE), AND ADVANCED AMOUNTS NECESSARY
TO PAY THE FOREGOING AT THE EARLIEST TIME AND TO THE FULLEST EXTENT PERMITTED,
ARISING OUT OF ANY ACT OR OMISSION TO ACT IN CONNECTION WITH THE ADMINISTRATION
OF THIS PLAN, EXCEPT TO THE EXTENT ARISING OUT OF SUCH OFFICER’S, EMPLOYEE’S,
MEMBER’S OR FORMER MEMBER’S FRAUD. SUCH INDEMNIFICATION SHALL BE IN ADDITION TO
ANY RIGHTS OF INDEMNIFICATION THE OFFICERS, EMPLOYEES, DIRECTORS OR MEMBERS OR
FORMER OFFICERS, DIRECTORS OR MEMBERS MAY HAVE UNDER APPLICABLE LAW OR UNDER THE
CERTIFICATE OF INCORPORATION OR BY-LAWS OF THE COMPANY OR ANY AFFILIATE.
NOTWITHSTANDING ANYTHING ELSE HEREIN, THIS INDEMNIFICATION WILL NOT APPLY TO THE
ACTIONS OR DETERMINATIONS MADE BY AN INDIVIDUAL WITH REGARD TO AWARDS GRANTED TO
HIM OR HER UNDER THIS PLAN.

ARTICLE IV

SHARE LIMITATION


4.1          SHARES.


(A)                            GENERAL LIMITATIONS. THE AGGREGATE NUMBER OF
SHARES OF COMMON STOCK THAT MAY BE ISSUED OR USED FOR REFERENCE PURPOSES OR WITH
RESPECT TO WHICH AWARDS MAY BE GRANTED UNDER THIS PLAN SHALL NOT EXCEED
1,787,204 SHARES (SUBJECT TO ANY INCREASE OR DECREASE PURSUANT TO SECTION 4.2),
WHICH MAY BE EITHER AUTHORIZED AND UNISSUED COMMON STOCK OR COMMON STOCK HELD IN
OR ACQUIRED FOR THE TREASURY OF THE COMPANY OR BOTH. ANY SHARES OF COMMON STOCK
THAT ARE SUBJECT TO AWARDS OTHER THAN APPRECIATION AWARDS SHALL BE COUNTED
AGAINST THIS LIMIT AS 3 SHARES FOR EVERY SHARE GRANTED. IF ANY OPTION, STOCK
APPRECIATION RIGHT OR OTHER STOCK-BASED AWARD THAT IS AN APPRECIATION AWARD
GRANTED UNDER THIS PLAN EXPIRES, TERMINATES OR IS CANCELED FOR ANY REASON
WITHOUT HAVING BEEN EXERCISED IN FULL, THE NUMBER OF SHARES OF COMMON STOCK
UNDERLYING ANY UNEXERCISED AWARD SHALL AGAIN BE AVAILABLE FOR THE PURPOSE OF
AWARDS UNDER THE PLAN. IF ANY SHARES OF RESTRICTED STOCK, PERFORMANCE SHARES OR
OTHER STOCK-BASED AWARDS THAT ARE NOT APPRECIATION AWARDS GRANTED UNDER THIS
PLAN ARE FORFEITED FOR ANY REASON, THE NUMBER OF FORFEITED SHARES OF RESTRICTED
STOCK, PERFORMANCE SHARES OR OTHER STOCK-BASED AWARDS THAT ARE NOT APPRECIATION
AWARDS SHALL AGAIN BE AVAILABLE FOR THE PURPOSES OF AWARDS UNDER THE PLAN, AS
PROVIDED IN THIS SECTION 4.1(A). IF A TANDEM STOCK APPRECIATION RIGHT OR A
LIMITED STOCK APPRECIATION RIGHT IS GRANTED IN TANDEM WITH AN OPTION, SUCH GRANT
SHALL ONLY APPLY ONCE AGAINST THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK WHICH
MAY BE ISSUED UNDER THIS PLAN. IN ADDITION, SUBJECT TO THE SENTENCE BELOW, IN
DETERMINING THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR AWARDS, IF,
PURSUANT TO ANY APPLICABLE COMMITTEE PROCEDURES, COMMON STOCK HAS BEEN DELIVERED
OR EXCHANGED BY A PARTICIPANT AS FULL OR PARTIAL PAYMENT TO THE COMPANY

10


--------------------------------------------------------------------------------




                                                            for payment of the
exercise price, or for payment of withholding taxes, or if the number shares of
Common Stock otherwise deliverable has been reduced for payment of the exercise
price or for payment of withholding taxes, the number of shares of Common Stock
exchanged as payment in connection with the exercise or for withholding or
reduced shall again be available for purpose of Awards under this Plan.
Notwithstanding anything herein to the contrary, any share of Common Stock that
again becomes available for grant pursuant to this Section 4.1(a) shall be added
back as one share of Common Stock if such share were subject to an Appreciation
Award granted under the Plan and as 3 shares if such share was subject to an
Award other than an Appreciation Award granted under the Plan.


(B)           INDIVIDUAL PARTICIPANT LIMITATIONS.

(I)                                     THE MAXIMUM NUMBER OF SHARES OF COMMON
STOCK SUBJECT TO ANY AWARD OF STOCK OPTIONS, STOCK APPRECIATION RIGHTS OR SHARES
OF RESTRICTED STOCK FOR WHICH THE GRANT OF SUCH AWARD OR THE LAPSE OF THE
RELEVANT RESTRICTION PERIOD IS SUBJECT TO THE ATTAINMENT OF PERFORMANCE GOALS IN
ACCORDANCE WITH SECTION 8.3(A)(II) HEREIN WHICH MAY BE GRANTED UNDER THIS PLAN
DURING ANY FISCAL YEAR OF THE COMPANY TO EACH ELIGIBLE EMPLOYEE OR CONSULTANT
SHALL BE 50,000 SHARES PER TYPE OF AWARD (WHICH SHALL BE SUBJECT TO ANY FURTHER
INCREASE OR DECREASE PURSUANT TO SECTION 4.2), PROVIDED THAT THE MAXIMUM NUMBER
OF SHARES OF COMMON STOCK FOR ALL TYPES OF AWARDS DOES NOT EXCEED 50,000 (WHICH
SHALL BE SUBJECT TO ANY FURTHER INCREASE OR DECREASE PURSUANT TO SECTION 4.2)
DURING ANY FISCAL YEAR OF THE COMPANY. IF A TANDEM STOCK APPRECIATION RIGHT IS
GRANTED OR A LIMITED STOCK APPRECIATION RIGHT IS GRANTED IN TANDEM WITH A STOCK
OPTION, IT SHALL APPLY AGAINST THE ELIGIBLE EMPLOYEE’S OR CONSULTANT’S
INDIVIDUAL SHARE LIMITATIONS FOR BOTH STOCK APPRECIATION RIGHTS AND STOCK
OPTIONS.

(II)           THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK SUBJECT TO ANY AWARD
OF STOCK OPTIONS (OTHER THAN INCENTIVE STOCK OPTIONS), STOCK APPRECIATION RIGHTS
OR OTHER STOCK-BASED AWARDS WHICH MAY BE GRANTED UNDER THIS PLAN DURING ANY
FISCAL YEAR OF THE COMPANY TO EACH NON-EMPLOYEE DIRECTOR SHALL BE 25,000 SHARES
PER TYPE OF AWARD (WHICH SHALL BE SUBJECT TO ANY FURTHER INCREASE OR DECREASE
PURSUANT TO SECTION 4.2), PROVIDED THAT THE MAXIMUM NUMBER OF SHARES OF COMMON
STOCK FOR ALL TYPES OF AWARDS DOES NOT EXCEED 25,000 (WHICH SHALL BE SUBJECT TO
ANY FURTHER INCREASE OR DECREASE PURSUANT TO SECTION 4.2) DURING ANY FISCAL YEAR
OF THE COMPANY. IF A TANDEM STOCK APPRECIATION RIGHT IS GRANTED OR A LIMITED
STOCK APPRECIATION RIGHT IS GRANTED IN TANDEM WITH A STOCK OPTION, IT SHALL
APPLY AGAINST THE NON-EMPLOYEE DIRECTOR’S INDIVIDUAL SHARE LIMITATIONS FOR BOTH
STOCK APPRECIATION RIGHTS AND STOCK OPTIONS.

(III)          THERE ARE NO ANNUAL INDIVIDUAL ELIGIBLE EMPLOYEE OR CONSULTANT
SHARE LIMITATIONS ON RESTRICTED STOCK FOR WHICH THE GRANT OF

11


--------------------------------------------------------------------------------




SUCH AWARD OR THE LAPSE OF THE RELEVANT RESTRICTION PERIOD IS NOT SUBJECT TO
ATTAINMENT OF PERFORMANCE GOALS IN ACCORDANCE WITH SECTION 8.3(A)(II) HEREOF.

(IV)          THE MAXIMUM VALUE AT GRANT OF PERFORMANCE SHARES WHICH MAY BE
GRANTED UNDER THIS PLAN WITH RESPECT TO ANY FISCAL YEAR OF THE COMPANY TO EACH
ELIGIBLE EMPLOYEE OR CONSULTANT SHALL BE $2,500,000. EACH PERFORMANCE SHARE
SHALL BE REFERENCED TO ONE SHARE OF COMMON STOCK AND SHALL BE CHARGED AGAINST
THE AVAILABLE SHARES UNDER THIS PLAN AT THE TIME THE UNIT VALUE MEASUREMENT IS
CONVERTED TO A REFERENCED NUMBER OF SHARES OF COMMON STOCK IN ACCORDANCE WITH
SECTION 9.1.

(V)           THE MAXIMUM PAYMENT UNDER ANY PERFORMANCE-BASED CASH AWARD PAYABLE
WITH RESPECT TO ANY FISCAL YEAR OF THE COMPANY AND FOR WHICH THE GRANT OF SUCH
AWARD IS SUBJECT TO THE ATTAINMENT OF PERFORMANCE GOALS IN ACCORDANCE WITH
SECTION 11.2(C) HEREIN WHICH MAY BE GRANTED UNDER THIS PLAN WITH RESPECT TO ANY
FISCAL YEAR OF THE COMPANY TO EACH ELIGIBLE EMPLOYEE OR CONSULTANT SHALL BE
$5,000,000.

(VI)          THE INDIVIDUAL PARTICIPANT LIMITATIONS SET FORTH IN THIS
SECTION 4.1(B) SHALL BE CUMULATIVE; THAT IS, TO THE EXTENT THAT SHARES OF COMMON
STOCK FOR WHICH AWARDS ARE PERMITTED TO BE GRANTED TO AN ELIGIBLE EMPLOYEE OR A
CONSULTANT DURING A FISCAL YEAR ARE NOT COVERED BY AN AWARD TO SUCH ELIGIBLE
EMPLOYEE OR CONSULTANT IN A FISCAL YEAR, THE NUMBER OF SHARES OF COMMON STOCK
AVAILABLE FOR AWARDS TO SUCH ELIGIBLE EMPLOYEE OR CONSULTANT SHALL AUTOMATICALLY
INCREASE IN THE SUBSEQUENT FISCAL YEARS DURING THE TERM OF THE PLAN UNTIL USED.


4.2          CHANGES.


(A)                            THE EXISTENCE OF THIS PLAN AND THE AWARDS GRANTED
HEREUNDER SHALL NOT AFFECT IN ANY WAY THE RIGHT OR POWER OF THE BOARD OR THE
STOCKHOLDERS OF THE COMPANY TO MAKE OR AUTHORIZE (I) ANY ADJUSTMENT,
RECAPITALIZATION, REORGANIZATION OR OTHER CHANGE IN THE COMPANY’S CAPITAL
STRUCTURE OR ITS BUSINESS, (II) ANY MERGER OR CONSOLIDATION OF THE COMPANY OR
ANY AFFILIATE, (III) ANY ISSUANCE OF BONDS, DEBENTURES, PREFERRED OR PRIOR
PREFERENCE STOCK AHEAD OF OR AFFECTING THE COMMON STOCK, (IV) THE DISSOLUTION OR
LIQUIDATION OF THE COMPANY OR ANY AFFILIATE, (V) ANY SALE OR TRANSFER OF ALL OR
PART OF THE ASSETS OR BUSINESS OF THE COMPANY OR ANY AFFILIATE OR (VI) ANY OTHER
CORPORATE ACT OR PROCEEDING.


(B)                           SUBJECT TO THE PROVISIONS OF SECTION 4.2(D), IN
THE EVENT OF ANY SUCH CHANGE IN THE CAPITAL STRUCTURE OR BUSINESS OF THE COMPANY
BY REASON OF ANY STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND, EXTRAORDINARY
DIVIDEND (WHETHER CASH OR STOCK), COMBINATION OR RECLASSIFICATION OF SHARES,
RECAPITALIZATION, MERGER, CONSOLIDATION, SPIN-OFF, REORGANIZATION, PARTIAL OR
COMPLETE LIQUIDATION, ISSUANCE OF RIGHTS OR WARRANTS TO PURCHASE ANY COMMON
STOCK OR SECURITIES CONVERTIBLE INTO COMMON STOCK, ANY SALE OR TRANSFER OF ALL
OR PART OF THE COMPANY’S ASSETS OR BUSINESS, OR ANY OTHER

12


--------------------------------------------------------------------------------





                                                CORPORATE TRANSACTION OR EVENT
HAVING AN EFFECT SIMILAR TO ANY OF THE FOREGOING AND EFFECTED WITHOUT RECEIPT OF
CONSIDERATION BY THE COMPANY AND THE COMMITTEE DETERMINES IN ITS SOLE DISCRETION
THAT AN ADJUSTMENT IS NECESSARY OR APPROPRIATE UNDER THE PLAN TO PREVENT
SUBSTANTIAL DILUTION OR ENLARGEMENT OF THE RIGHTS GRANTED TO, OR AVAILABLE FOR,
PARTICIPANTS UNDER THE PLAN, THEN THE AGGREGATE NUMBER AND KIND OF SHARES THAT
THEREAFTER MAY BE ISSUED UNDER THIS PLAN, THE NUMBER AND KIND OF SHARES OR OTHER
PROPERTY (INCLUDING CASH) TO BE ISSUED UPON EXERCISE OF AN OUTSTANDING AWARD OR
UNDER OTHER AWARDS GRANTED UNDER THIS PLAN AND THE PURCHASE PRICE THEREOF SHALL
BE APPROPRIATELY ADJUSTED CONSISTENT WITH SUCH CHANGE IN SUCH MANNER AS THE
COMMITTEE MAY, IN ITS SOLE DISCRETION, DEEM EQUITABLE TO PREVENT SUBSTANTIAL
DILUTION OR ENLARGEMENT OF THE RIGHTS GRANTED TO, OR AVAILABLE FOR, PARTICIPANTS
UNDER THIS PLAN, AND ANY SUCH ADJUSTMENT DETERMINED BY THE COMMITTEE SHALL BE
FINAL, BINDING AND CONCLUSIVE ON THE COMPANY AND ALL PARTICIPANTS AND EMPLOYEES
AND THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.
IN CONNECTION WITH ANY EVENT DESCRIBED IN THIS PARAGRAPH, THE COMMITTEE MAY
PROVIDE, IN ITS SOLE DISCRETION, FOR THE CANCELLATION OF ANY OUTSTANDING AWARDS
AND PAYMENT IN CASH OR OTHER PROPERTY IN EXCHANGE THEREFOR. EXCEPT AS PROVIDED
IN THIS SECTION 4.2 OR IN THE APPLICABLE AWARD AGREEMENT, A PARTICIPANT SHALL
HAVE NO RIGHTS BY REASON OF ANY ISSUANCE BY THE COMPANY OF ANY CLASS OR
SECURITIES CONVERTIBLE INTO STOCK OF ANY CLASS, ANY SUBDIVISION OR CONSOLIDATION
OF SHARES OF STOCK OF ANY CLASS, THE PAYMENT OF ANY STOCK DIVIDEND, ANY OTHER
INCREASE OR DECREASE IN THE NUMBER OF SHARES OF STOCK OF ANY CLASS, ANY SALE OR
TRANSFER OF ALL OR PART OF THE COMPANY’S ASSETS OR BUSINESS OR ANY OTHER CHANGE
AFFECTING THE COMPANY’S CAPITAL STRUCTURE OR BUSINESS.


(C)                            FRACTIONAL SHARES OF COMMON STOCK RESULTING FROM
ANY ADJUSTMENT IN AWARDS PURSUANT TO SECTION 4.2(A) OR (B) SHALL BE AGGREGATED
UNTIL, AND ELIMINATED AT, THE TIME OF EXERCISE BY ROUNDING-DOWN FOR FRACTIONS
LESS THAN ONE-HALF AND ROUNDING-UP FOR FRACTIONS EQUAL TO OR GREATER THAN
ONE-HALF. NO CASH SETTLEMENTS SHALL BE MADE WITH RESPECT TO FRACTIONAL SHARES
ELIMINATED BY ROUNDING. NOTICE OF ANY ADJUSTMENT SHALL BE GIVEN BY THE COMMITTEE
TO EACH PARTICIPANT WHOSE AWARD HAS BEEN ADJUSTED AND SUCH ADJUSTMENT (WHETHER
OR NOT SUCH NOTICE IS GIVEN) SHALL BE EFFECTIVE AND BINDING FOR ALL PURPOSES OF
THIS PLAN.


(D)                           IN THE EVENT OF AN ACQUISITION EVENT, THE
COMMITTEE MAY, IN ITS SOLE DISCRETION, TERMINATE ALL OUTSTANDING AND UNEXERCISED
STOCK OPTIONS OR STOCK APPRECIATION RIGHTS OR ANY OTHER STOCK BASED AWARD THAT
PROVIDES FOR A PARTICIPANT ELECTED EXERCISE EFFECTIVE AS OF THE DATE OF THE
ACQUISITION EVENT, BY DELIVERING NOTICE OF TERMINATION TO EACH PARTICIPANT AT
LEAST 20 DAYS PRIOR TO THE DATE OF CONSUMMATION OF THE ACQUISITION EVENT, IN
WHICH CASE DURING THE PERIOD FROM THE DATE ON WHICH SUCH NOTICE OF TERMINATION
IS DELIVERED TO THE CONSUMMATION OF THE ACQUISITION EVENT, EACH SUCH PARTICIPANT
SHALL HAVE THE RIGHT TO EXERCISE IN FULL ALL OF HIS OR HER STOCK OPTIONS OR
STOCK APPRECIATION RIGHTS THAT ARE THEN OUTSTANDING (WITHOUT

13


--------------------------------------------------------------------------------





                                                REGARD TO ANY LIMITATIONS ON
EXERCISABILITY OTHERWISE CONTAINED IN THE AWARD AGREEMENTS), BUT ANY SUCH
EXERCISE SHALL BE CONTINGENT ON THE OCCURRENCE OF THE ACQUISITION EVENT, AND,
PROVIDED THAT, IF THE ACQUISITION EVENT DOES NOT TAKE PLACE WITHIN A SPECIFIED
PERIOD AFTER GIVING SUCH NOTICE FOR ANY REASON WHATSOEVER, THE NOTICE AND
EXERCISE PURSUANT THERETO SHALL BE NULL AND VOID.

If an Acquisition Event occurs but the Committee does not terminate the
outstanding Awards pursuant to this Section 4.2(d), then the provisions of
Section 4.2(b) and Article XIV shall apply.


4.3          MINIMUM PURCHASE PRICE. NOTWITHSTANDING ANY PROVISION OF THIS PLAN
TO THE CONTRARY, IF AUTHORIZED BUT PREVIOUSLY UNISSUED SHARES OF COMMON STOCK
ARE ISSUED UNDER THIS PLAN, SUCH SHARES SHALL NOT BE ISSUED FOR A CONSIDERATION
THAT IS LESS THAN AS PERMITTED UNDER APPLICABLE LAW.


4.4          ASSUMPTION OF AWARDS. AWARDS THAT WERE GRANTED ON OR PRIOR TO THE
EFFECTIVE DATE UNDER THE (I) UNITED INDUSTRIAL CORPORATION 1994 STOCK OPTION
PLAN, AS AMENDED, (II) UNITED INDUSTRIAL CORPORATION 1996 STOCK OPTION PLAN FOR
NONEMPLOYEE DIRECTORS, AS AMENDED, AND (III) UNITED INDUSTRIAL CORPORATION 2004
STOCK OPTION PLAN, SHALL BE TRANSFERRED AND ASSUMED BY THE PLAN AS OF THE
EFFECTIVE DATE, AND SHALL BE SUBJECT TO THIS PLAN’S SHARE RESERVES AND
PROVISIONS IN RESPECT OF ADJUSTMENTS AS SET FORTH ABOVE IN SECTION 4.1 AND 4.2;
PROVIDED THAT SUCH AWARDS SHALL OTHERWISE CONTINUE TO BE GOVERNED BY THE TERMS
OF THE APPLICABLE AGREEMENT IN EFFECT PRIOR TO SUCH ASSUMPTION AND TRANSFER.

ARTICLE V


ELIGIBILITY AND GENERAL REQUIREMENTS FOR AWARDS


5.1          GENERAL ELIGIBILITY. ALL ELIGIBLE EMPLOYEES, CONSULTANTS,
NON-EMPLOYEE DIRECTORS AND PROSPECTIVE EMPLOYEES AND CONSULTANTS ARE ELIGIBLE TO
BE GRANTED AWARDS, SUBJECT TO THE TERMS AND CONDITIONS OF THIS PLAN. ELIGIBILITY
FOR THE GRANT OF AWARDS AND ACTUAL PARTICIPATION IN THIS PLAN SHALL BE
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.


5.2          INCENTIVE STOCK OPTIONS. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, ONLY ELIGIBLE EMPLOYEES OF THE COMPANY, ITS SUBSIDIARIES AND ITS
PARENT (IF ANY) ARE ELIGIBLE TO BE GRANTED INCENTIVE STOCK OPTIONS UNDER THIS
PLAN. ELIGIBILITY FOR THE GRANT OF AN INCENTIVE STOCK OPTION AND ACTUAL
PARTICIPATION IN THIS PLAN SHALL BE DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION.


5.3          GENERAL REQUIREMENT. THE VESTING AND EXERCISE OF AWARDS GRANTED TO
A PROSPECTIVE EMPLOYEE OR CONSULTANT ARE CONDITIONED UPON SUCH INDIVIDUAL
ACTUALLY BECOMING AN ELIGIBLE EMPLOYEE OR CONSULTANT.


5.4          MINIMUM VESTING CONDITIONS. ALL AWARDS OTHER THAN CASH-BASED
PERFORMANCE AWARDS MUST BE GRANTED SUBJECT TO A MINIMUM ONE-YEAR VESTING
CONDITION, OTHER THAN IN THE CASE OF THE PARTICIPANT’S DEATH DURING THAT
ONE-YEAR PERIOD OR IN THE CASE OF A CHANGE IN CONTROL IF APPLICABLE PURSUANT TO
ARTICLE XIV.

 

14


--------------------------------------------------------------------------------


 

ARTICLE VI


STOCK OPTIONS


6.1          OPTIONS. STOCK OPTIONS MAY BE GRANTED ALONE OR IN ADDITION TO OTHER
AWARDS GRANTED UNDER THIS PLAN. EACH STOCK OPTION GRANTED UNDER THIS PLAN SHALL
BE OF ONE OF TWO TYPES: (A) AN INCENTIVE STOCK OPTION OR (B) A NON-QUALIFIED
STOCK OPTION.


6.2          GRANTS. THE COMMITTEE SHALL, IN ITS SOLE DISCRETION, HAVE THE
AUTHORITY TO GRANT TO ANY ELIGIBLE EMPLOYEE (SUBJECT TO SECTION 5.2) INCENTIVE
STOCK OPTIONS, NON-QUALIFIED STOCK OPTIONS, OR BOTH TYPES OF STOCK OPTIONS. THE
COMMITTEE SHALL, IN ITS SOLE DISCRETION, HAVE THE AUTHORITY TO GRANT ANY
CONSULTANT OR NON-EMPLOYEE DIRECTOR NON-QUALIFIED STOCK OPTIONS. TO THE EXTENT
THAT ANY STOCK OPTION DOES NOT QUALIFY AS AN INCENTIVE STOCK OPTION (WHETHER
BECAUSE OF ITS PROVISIONS OR THE TIME OR MANNER OF ITS EXERCISE OR OTHERWISE),
SUCH STOCK OPTION OR THE PORTION THEREOF WHICH DOES NOT QUALIFY SHALL CONSTITUTE
A SEPARATE NON-QUALIFIED STOCK OPTION.


6.3          TERMS OF OPTIONS. OPTIONS GRANTED UNDER THIS PLAN SHALL BE SUBJECT
TO THE FOLLOWING TERMS AND CONDITIONS AND SHALL BE IN SUCH FORM AND CONTAIN SUCH
ADDITIONAL TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE TERMS OF THIS PLAN,
AS THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL DEEM DESIRABLE:


(A)                            EXERCISE PRICE. THE EXERCISE PRICE PER SHARE OF
COMMON STOCK SUBJECT TO A STOCK OPTION SHALL BE DETERMINED BY THE COMMITTEE AT
THE TIME OF GRANT, PROVIDED THAT THE PER SHARE EXERCISE PRICE OF A STOCK OPTION
SHALL NOT BE LESS THAN 100% (OR, IN THE CASE OF AN INCENTIVE STOCK OPTION
GRANTED TO A TEN PERCENT STOCKHOLDER, 110%) OF THE FAIR MARKET VALUE OF THE
COMMON STOCK AT THE TIME OF GRANT.


(B)                           STOCK OPTION TERM. THE TERM OF EACH STOCK OPTION
SHALL BE FIXED BY THE COMMITTEE, PROVIDED THAT NO STOCK OPTION SHALL BE
EXERCISABLE MORE THAN 10 YEARS AFTER THE DATE THE OPTION IS GRANTED; AND
PROVIDED FURTHER THAT THE TERM OF AN INCENTIVE STOCK OPTION GRANTED TO A TEN
PERCENT STOCKHOLDER SHALL NOT EXCEED FIVE YEARS.


(C)                            EXERCISABILITY. STOCK OPTIONS SHALL BE
EXERCISABLE AT SUCH TIME OR TIMES AND SUBJECT TO SUCH TERMS AND CONDITIONS AS
SHALL BE DETERMINED BY THE COMMITTEE AT GRANT. IF THE COMMITTEE PROVIDES, IN ITS
DISCRETION, THAT ANY STOCK OPTION IS EXERCISABLE SUBJECT TO CERTAIN LIMITATIONS
(INCLUDING, WITHOUT LIMITATION, THAT SUCH STOCK OPTION IS EXERCISABLE ONLY IN
INSTALLMENTS OR WITHIN CERTAIN TIME PERIODS), THE COMMITTEE MAY WAIVE SUCH
LIMITATIONS ON THE EXERCISABILITY AT ANY TIME AT OR AFTER GRANT IN WHOLE OR IN
PART (INCLUDING, WITHOUT LIMITATION, WAIVER OF THE INSTALLMENT EXERCISE
PROVISIONS OR ACCELERATION OF THE TIME AT WHICH SUCH STOCK OPTION MAY BE
EXERCISED), BASED ON SUCH FACTORS, IF ANY, AS THE COMMITTEE SHALL DETERMINE, IN
ITS SOLE DISCRETION. UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT GRANT, THE
OPTION AGREEMENT SHALL PROVIDE THAT (I) IN THE EVENT THE PARTICIPANT ENGAGES IN
DETRIMENTAL ACTIVITY PRIOR TO ANY EXERCISE OF THE STOCK OPTION, ALL STOCK
OPTIONS HELD BY THE PARTICIPANT SHALL THEREUPON TERMINATE AND EXPIRE, (II) AS A
CONDITION OF THE EXERCISE OF A

15


--------------------------------------------------------------------------------





                                                STOCK OPTION, THE PARTICIPANT
SHALL BE REQUIRED TO CERTIFY (OR SHALL BE DEEMED TO HAVE CERTIFIED) AT THE TIME
OF EXERCISE IN A MANNER ACCEPTABLE TO THE COMPANY THAT THE PARTICIPANT IS IN
COMPLIANCE WITH THE TERMS AND CONDITIONS OF THE PLAN AND THAT THE PARTICIPANT
HAS NOT ENGAGED IN, AND DOES NOT INTEND TO ENGAGE IN, ANY DETRIMENTAL ACTIVITY,
AND (III) IN THE EVENT THE PARTICIPANT ENGAGES IN DETRIMENTAL ACTIVITY DURING
THE ONE-YEAR PERIOD COMMENCING ON THE LATER OF THE DATE THE STOCK OPTION IS
EXERCISED OR THE DATE OF THE PARTICIPANT’S TERMINATION, THE COMPANY SHALL BE
ENTITLED TO RECOVER FROM THE PARTICIPANT AT ANY TIME WITHIN ONE YEAR AFTER SUCH
DATE, AND THE PARTICIPANT SHALL PAY OVER TO THE COMPANY, AN AMOUNT EQUAL TO ANY
GAIN REALIZED AS A RESULT OF THE EXERCISE (WHETHER AT THE TIME OF EXERCISE OR
THEREAFTER).


(D)                           METHOD OF EXERCISE. SUBJECT TO WHATEVER
INSTALLMENT EXERCISE AND WAITING PERIOD PROVISIONS APPLY UNDER SUBSECTION
(C) ABOVE, TO THE EXTENT VESTED, STOCK OPTIONS MAY BE EXERCISED IN WHOLE OR IN
PART AT ANY TIME DURING THE OPTION TERM, BY GIVING WRITTEN NOTICE OF EXERCISE TO
THE COMPANY SPECIFYING THE NUMBER OF SHARES OF COMMON STOCK TO BE PURCHASED.
SUCH NOTICE SHALL BE ACCOMPANIED BY PAYMENT IN FULL OF THE PURCHASE PRICE AS
FOLLOWS: (I) IN CASH OR BY CHECK, BANK DRAFT OR MONEY ORDER PAYABLE TO THE ORDER
OF THE COMPANY; (II) SOLELY TO THE EXTENT PERMITTED BY APPLICABLE LAW, IF THE
COMMON STOCK IS TRADED ON A NATIONAL SECURITIES EXCHANGE, THE NEW YORK STOCK
EXCHANGE OR QUOTED ON A NATIONAL QUOTATION SYSTEM SPONSORED BY THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS, AND THE COMMITTEE AUTHORIZES, THROUGH A
PROCEDURE WHEREBY THE PARTICIPANT DELIVERS IRREVOCABLE INSTRUCTIONS TO A BROKER
REASONABLY ACCEPTABLE TO THE COMMITTEE TO DELIVER PROMPTLY TO THE COMPANY AN
AMOUNT EQUAL TO THE PURCHASE PRICE; OR (III) ON SUCH OTHER TERMS AND CONDITIONS
AS MAY BE ACCEPTABLE TO THE COMMITTEE (INCLUDING, WITHOUT LIMITATION, THE
RELINQUISHMENT OF STOCK OPTIONS OR BY PAYMENT IN FULL OR IN PART IN THE FORM OF
COMMON STOCK OWNED BY THE PARTICIPANT BASED ON THE FAIR MARKET VALUE OF THE
COMMON STOCK ON THE PAYMENT DATE AS DETERMINED BY THE COMMITTEE, IN ITS SOLE
DISCRETION). NO SHARES OF COMMON STOCK SHALL BE ISSUED UNTIL PAYMENT THEREFOR,
AS PROVIDED HEREIN, HAS BEEN MADE OR PROVIDED FOR.


(E)                            NON-TRANSFERABILITY OF OPTIONS. NO STOCK OPTION
SHALL BE TRANSFERABLE BY THE PARTICIPANT OTHERWISE THAN BY WILL OR BY THE LAWS
OF DESCENT AND DISTRIBUTION, AND ALL STOCK OPTIONS SHALL BE EXERCISABLE, DURING
THE PARTICIPANT’S LIFETIME, ONLY BY THE PARTICIPANT. NOTWITHSTANDING THE
FOREGOING, THE COMMITTEE MAY DETERMINE, IN ITS SOLE DISCRETION, AT THE TIME OF
GRANT OR THEREAFTER THAT A NON-QUALIFIED STOCK OPTION THAT IS OTHERWISE NOT
TRANSFERABLE PURSUANT TO THIS SECTION IS TRANSFERABLE TO A FAMILY MEMBER IN
WHOLE OR IN PART AND IN SUCH CIRCUMSTANCES, AND UNDER SUCH CONDITIONS, AS
DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION. A NON-QUALIFIED STOCK
OPTION THAT IS TRANSFERRED TO A FAMILY MEMBER PURSUANT TO THE PRECEDING SENTENCE
(I) MAY NOT BE SUBSEQUENTLY TRANSFERRED OTHERWISE THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION AND (II) 

16


--------------------------------------------------------------------------------





                                                REMAINS SUBJECT TO THE TERMS OF
THIS PLAN AND THE APPLICABLE AWARD AGREEMENT. ANY SHARES OF COMMON STOCK
ACQUIRED UPON THE EXERCISE OF A NON-QUALIFIED STOCK OPTION BY A PERMISSIBLE
TRANSFEREE OF A NON-QUALIFIED STOCK OPTION OR A PERMISSIBLE TRANSFEREE PURSUANT
TO A TRANSFER AFTER THE EXERCISE OF THE NON-QUALIFIED STOCK OPTION SHALL BE
SUBJECT TO THE TERMS OF THIS PLAN AND THE APPLICABLE AWARD AGREEMENT.


(F)                              INCENTIVE STOCK OPTION LIMITATIONS. TO THE
EXTENT THAT THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE TIME OF GRANT)
OF THE COMMON STOCK WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE
EXERCISABLE FOR THE FIRST TIME BY AN ELIGIBLE EMPLOYEE DURING ANY CALENDAR YEAR
UNDER THIS PLAN AND/OR ANY OTHER STOCK OPTION PLAN OF THE COMPANY, ANY
SUBSIDIARY OR ANY PARENT EXCEEDS $100,000, SUCH OPTIONS SHALL BE TREATED AS
NON-QUALIFIED STOCK OPTIONS. SHOULD ANY PROVISION OF THIS PLAN NOT BE NECESSARY
IN ORDER FOR THE STOCK OPTIONS TO QUALIFY AS INCENTIVE STOCK OPTIONS, OR SHOULD
ANY ADDITIONAL PROVISIONS BE REQUIRED, THE COMMITTEE MAY, IN ITS SOLE
DISCRETION, AMEND THIS PLAN ACCORDINGLY, WITHOUT THE NECESSITY OF OBTAINING THE
APPROVAL OF THE STOCKHOLDERS OF THE COMPANY.


(G)                           FORM, MODIFICATION, EXTENSION AND RENEWAL OF STOCK
OPTIONS. SUBJECT TO THE TERMS AND CONDITIONS AND WITHIN THE LIMITATIONS OF THIS
PLAN, STOCK OPTIONS SHALL BE EVIDENCED BY SUCH FORM OF AGREEMENT OR GRANT AS IS
APPROVED BY THE COMMITTEE, AND THE COMMITTEE MAY, IN ITS SOLE DISCRETION
(I) MODIFY, EXTEND OR RENEW OUTSTANDING STOCK OPTIONS GRANTED UNDER THIS PLAN
(PROVIDED THAT THE RIGHTS OF A PARTICIPANT ARE NOT REDUCED WITHOUT HIS OR HER
CONSENT AND PROVIDED FURTHER THAT SUCH ACTION DOES NOT SUBJECT THE STOCK OPTIONS
TO SECTION 409A OF THE CODE), AND (II) ACCEPT THE SURRENDER OF OUTSTANDING STOCK
OPTIONS (UP TO THE EXTENT NOT THERETOFORE EXERCISED) AND AUTHORIZE THE GRANTING
OF NEW STOCK OPTIONS IN SUBSTITUTION THEREFOR (TO THE EXTENT NOT THERETOFORE
EXERCISED). NOTWITHSTANDING THE FOREGOING, AN OUTSTANDING OPTION MAY NOT BE
MODIFIED TO REDUCE THE EXERCISE PRICE THEREOF NOR MAY A NEW OPTION AT A LOWER
PRICE BE SUBSTITUTED FOR A SURRENDERED OPTION (OTHER THAN ADJUSTMENTS OR
SUBSTITUTIONS IN ACCORDANCE WITH SECTION 4.2), UNLESS SUCH ACTION IS APPROVED BY
THE STOCKHOLDERS OF THE COMPANY.


(H)                           EARLY EXERCISE. THE COMMITTEE MAY PROVIDE THAT A
STOCK OPTION INCLUDE A PROVISION WHEREBY THE PARTICIPANT MAY ELECT AT ANY TIME
BEFORE THE PARTICIPANT’S TERMINATION TO EXERCISE THE STOCK OPTION AS TO ANY PART
OR ALL OF THE SHARES OF COMMON STOCK SUBJECT TO THE STOCK OPTION PRIOR TO THE
FULL VESTING OF THE STOCK OPTION AND SUCH SHARES SHALL BE SUBJECT TO THE
PROVISIONS OF ARTICLE VIII AND TREATED AS RESTRICTED STOCK. ANY UNVESTED SHARES
OF COMMON STOCK SO PURCHASED MAY BE SUBJECT TO A REPURCHASE OPTION IN FAVOR OF
THE COMPANY OR TO ANY OTHER RESTRICTION THE COMMITTEE DETERMINES TO BE
APPROPRIATE.

17


--------------------------------------------------------------------------------





(I)                               OTHER TERMS AND CONDITIONS. STOCK OPTIONS MAY
CONTAIN SUCH OTHER PROVISIONS, WHICH SHALL NOT BE INCONSISTENT WITH ANY OF THE
TERMS OF THIS PLAN, AS THE COMMITTEE SHALL, IN ITS SOLE DISCRETION, DEEM
APPROPRIATE.

ARTICLE VII


STOCK APPRECIATION RIGHTS


7.1          TANDEM STOCK APPRECIATION RIGHTS. STOCK APPRECIATION RIGHTS MAY BE
GRANTED IN CONJUNCTION WITH ALL OR PART OF ANY STOCK OPTION (A “REFERENCE STOCK
OPTION”) GRANTED UNDER THIS PLAN (“TANDEM STOCK APPRECIATION RIGHTS”). IN THE
CASE OF A NON-QUALIFIED STOCK OPTION, SUCH RIGHTS MAY BE GRANTED EITHER AT OR
AFTER THE TIME OF THE GRANT OF SUCH REFERENCE STOCK OPTION. IN THE CASE OF AN
INCENTIVE STOCK OPTION, SUCH RIGHTS MAY BE GRANTED ONLY AT THE TIME OF THE GRANT
OF SUCH REFERENCE STOCK OPTION.


7.2          TERMS AND CONDITIONS OF TANDEM STOCK APPRECIATION RIGHTS. TANDEM
STOCK APPRECIATION RIGHTS GRANTED HEREUNDER SHALL BE SUBJECT TO SUCH TERMS AND
CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THIS PLAN, AS SHALL BE
DETERMINED FROM TIME TO TIME BY THE COMMITTEE IN ITS SOLE DISCRETION, AND THE
FOLLOWING:


(A)                            EXERCISE PRICE. THE EXERCISE PRICE PER SHARE OF
COMMON STOCK SUBJECT TO A TANDEM STOCK APPRECIATION RIGHT SHALL BE DETERMINED BY
THE COMMITTEE AT THE TIME OF GRANT, PROVIDED THAT THE PER SHARE EXERCISE PRICE
OF A TANDEM STOCK APPRECIATION RIGHT SHALL NOT BE LESS THAN 100% OF THE FAIR
MARKET VALUE OF THE COMMON STOCK AT THE TIME OF GRANT.


(B)                           TERM. A TANDEM STOCK APPRECIATION RIGHT OR
APPLICABLE PORTION THEREOF GRANTED WITH RESPECT TO A REFERENCE STOCK OPTION
SHALL TERMINATE AND NO LONGER BE EXERCISABLE UPON THE TERMINATION OR EXERCISE OF
THE REFERENCE STOCK OPTION, EXCEPT THAT, UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, IN ITS SOLE DISCRETION, AT THE TIME OF GRANT, A TANDEM STOCK
APPRECIATION RIGHT GRANTED WITH RESPECT TO LESS THAN THE FULL NUMBER OF SHARES
COVERED BY THE REFERENCE STOCK OPTION SHALL NOT BE REDUCED UNTIL AND THEN ONLY
TO THE EXTENT THE EXERCISE OR TERMINATION OF THE REFERENCE STOCK OPTION CAUSES
THE NUMBER OF SHARES COVERED BY THE TANDEM STOCK APPRECIATION RIGHT TO EXCEED
THE NUMBER OF SHARES REMAINING AVAILABLE AND UNEXERCISED UNDER THE REFERENCE
STOCK OPTION.


(C)                            EXERCISABILITY. TANDEM STOCK APPRECIATION RIGHTS
SHALL BE EXERCISABLE ONLY AT SUCH TIME OR TIMES AND TO THE EXTENT THAT THE
REFERENCE STOCK OPTIONS TO WHICH THEY RELATE SHALL BE EXERCISABLE IN ACCORDANCE
WITH THE PROVISIONS OF ARTICLE VI, AND SHALL BE SUBJECT TO THE PROVISIONS OF
SECTION 6.3(C).


(D)                           METHOD OF EXERCISE. A TANDEM STOCK APPRECIATION
RIGHT MAY BE EXERCISED BY THE PARTICIPANT BY SURRENDERING THE APPLICABLE PORTION
OF THE REFERENCE STOCK OPTION. UPON SUCH EXERCISE AND SURRENDER, THE PARTICIPANT
SHALL BE ENTITLED TO RECEIVE THE PAYMENT DETERMINED IN THE

18


--------------------------------------------------------------------------------





                                                MANNER PRESCRIBED IN THIS
SECTION 7.2. STOCK OPTIONS WHICH HAVE BEEN SO SURRENDERED, IN WHOLE OR IN PART,
SHALL NO LONGER BE EXERCISABLE TO THE EXTENT THE RELATED TANDEM STOCK
APPRECIATION RIGHTS HAVE BEEN EXERCISED.


(E)                            PAYMENT. UPON THE EXERCISE OF A TANDEM STOCK
APPRECIATION RIGHT, A PARTICIPANT SHALL BE ENTITLED TO RECEIVE UP TO, BUT NO
MORE THAN, AN AMOUNT IN CASH AND/OR SHARES OF COMMON STOCK (AS CHOSEN BY THE
COMMITTEE IN ITS SOLE DISCRETION AT GRANT, OR THEREAFTER IF NO RIGHTS OF A
PARTICIPANT ARE REDUCED) EQUAL IN VALUE TO THE EXCESS OF THE FAIR MARKET VALUE
OF ONE SHARE OF COMMON STOCK OVER THE OPTION EXERCISE PRICE PER SHARE SPECIFIED
IN THE REFERENCE STOCK OPTION AGREEMENT, MULTIPLIED BY THE NUMBER OF SHARES IN
RESPECT OF WHICH THE TANDEM STOCK APPRECIATION RIGHT SHALL HAVE BEEN EXERCISED.


(F)                              DEEMED EXERCISE OF REFERENCE STOCK OPTION. UPON
THE EXERCISE OF A TANDEM STOCK APPRECIATION RIGHT, THE REFERENCE STOCK OPTION OR
PART THEREOF TO WHICH SUCH STOCK APPRECIATION RIGHT IS RELATED SHALL BE DEEMED
TO HAVE BEEN EXERCISED FOR THE PURPOSE OF THE LIMITATION SET FORTH IN ARTICLE IV
OF THE PLAN ON THE NUMBER OF SHARES OF COMMON STOCK TO BE ISSUED UNDER THE PLAN.


(G)                           NON-TRANSFERABILITY. TANDEM STOCK APPRECIATION
RIGHTS SHALL BE TRANSFERABLE ONLY WHEN AND TO THE EXTENT THAT THE UNDERLYING
STOCK OPTION WOULD BE TRANSFERABLE UNDER SECTION 6.3(E) OF THE PLAN.


7.3          NON-TANDEM STOCK APPRECIATION RIGHTS. NON-TANDEM STOCK APPRECIATION
RIGHTS MAY ALSO BE GRANTED WITHOUT REFERENCE TO ANY STOCK OPTIONS GRANTED UNDER
THIS PLAN.


7.4          TERMS AND CONDITIONS OF NON-TANDEM STOCK APPRECIATION RIGHTS.
NON-TANDEM STOCK APPRECIATION RIGHTS GRANTED HEREUNDER SHALL BE SUBJECT TO SUCH
TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THIS PLAN, AS
SHALL BE DETERMINED FROM TIME TO TIME BY THE COMMITTEE IN ITS SOLE DISCRETION,
AND THE FOLLOWING:


(A)                            EXERCISE PRICE. THE EXERCISE PRICE PER SHARE OF
COMMON STOCK SUBJECT TO A NON-TANDEM STOCK APPRECIATION RIGHT SHALL BE
DETERMINED BY THE COMMITTEE AT THE TIME OF GRANT, PROVIDED THAT THE PER SHARE
EXERCISE PRICE OF A NON-TANDEM STOCK APPRECIATION RIGHT SHALL NOT BE LESS THAN
100% OF THE FAIR MARKET VALUE OF THE COMMON STOCK AT THE TIME OF GRANT.


(B)                           TERM. THE TERM OF EACH NON-TANDEM STOCK
APPRECIATION RIGHT SHALL BE FIXED BY THE COMMITTEE, BUT SHALL NOT BE GREATER
THAN 10 YEARS AFTER THE DATE THE RIGHT IS GRANTED.


(C)                            EXERCISABILITY. NON-TANDEM STOCK APPRECIATION
RIGHTS SHALL BE EXERCISABLE AT SUCH TIME OR TIMES AND SUBJECT TO SUCH TERMS AND
CONDITIONS AS SHALL BE DETERMINED BY THE COMMITTEE AT GRANT. IF THE COMMITTEE
PROVIDES, IN ITS DISCRETION, THAT ANY SUCH RIGHT IS EXERCISABLE SUBJECT TO
CERTAIN LIMITATIONS (INCLUDING, WITHOUT LIMITATION, THAT IT IS EXERCISABLE ONLY
IN INSTALLMENTS OR WITHIN CERTAIN TIME PERIODS), THE COMMITTEE MAY WAIVE

19


--------------------------------------------------------------------------------





                                                SUCH LIMITATIONS ON THE
EXERCISABILITY AT ANY TIME AT OR AFTER GRANT IN WHOLE OR IN PART (INCLUDING,
WITHOUT LIMITATION, WAIVER OF THE INSTALLMENT EXERCISE PROVISIONS OR
ACCELERATION OF THE TIME AT WHICH SUCH RIGHT MAY BE EXERCISED), BASED ON SUCH
FACTORS, IF ANY, AS THE COMMITTEE SHALL DETERMINE, IN ITS SOLE DISCRETION.
UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT GRANT, THE AWARD AGREEMENT SHALL
PROVIDE THAT (I) IN THE EVENT THE PARTICIPANT ENGAGES IN DETRIMENTAL ACTIVITY
PRIOR TO ANY EXERCISE OF THE NON-TANDEM STOCK APPRECIATION RIGHT, ALL NON-TANDEM
STOCK APPRECIATION RIGHTS HELD BY THE PARTICIPANT SHALL THEREUPON TERMINATE AND
EXPIRE, (II) AS A CONDITION OF THE EXERCISE OF A NON-TANDEM STOCK APPRECIATION
RIGHT, THE PARTICIPANT SHALL BE REQUIRED TO CERTIFY (OR SHALL BE DEEMED TO HAVE
CERTIFIED) AT THE TIME OF EXERCISE IN A MANNER ACCEPTABLE TO THE COMPANY THAT
THE PARTICIPANT IS IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF THE PLAN AND
THAT THE PARTICIPANT HAS NOT ENGAGED IN, AND DOES NOT INTEND TO ENGAGE IN, ANY
DETRIMENTAL ACTIVITY, AND (III) IN THE EVENT THE PARTICIPANT ENGAGES IN
DETRIMENTAL ACTIVITY DURING THE ONE-YEAR PERIOD COMMENCING ON THE LATER OF THE
DATE THE NON-TANDEM STOCK APPRECIATION RIGHT IS EXERCISED OR THE DATE OF THE
PARTICIPANT’S TERMINATION, THE COMPANY SHALL BE ENTITLED TO RECOVER FROM THE
PARTICIPANT AT ANY TIME WITHIN ONE YEAR AFTER SUCH DATE, AND THE PARTICIPANT
SHALL PAY OVER TO THE COMPANY, AN AMOUNT EQUAL TO ANY GAIN REALIZED AS A RESULT
OF THE EXERCISE (WHETHER AT THE TIME OF EXERCISE OR THEREAFTER).


(D)                           METHOD OF EXERCISE. SUBJECT TO WHATEVER
INSTALLMENT EXERCISE AND WAITING PERIOD PROVISIONS APPLY UNDER SUBSECTION
(C) ABOVE, NON-TANDEM STOCK APPRECIATION RIGHTS MAY BE EXERCISED IN WHOLE OR IN
PART AT ANY TIME IN ACCORDANCE WITH THE APPLICABLE AWARD AGREEMENT, BY GIVING
WRITTEN NOTICE OF EXERCISE TO THE COMPANY SPECIFYING THE NUMBER OF NON-TANDEM
STOCK APPRECIATION RIGHTS TO BE EXERCISED.


(E)                            PAYMENT. UPON THE EXERCISE OF A NON-TANDEM STOCK
APPRECIATION RIGHT A PARTICIPANT SHALL BE ENTITLED TO RECEIVE, FOR EACH RIGHT
EXERCISED, UP TO, BUT NO MORE THAN, AN AMOUNT IN CASH AND/OR SHARES OF COMMON
STOCK (AS CHOSEN BY THE COMMITTEE IN ITS SOLE DISCRETION AT GRANT, OR THEREAFTER
IF NO RIGHTS OF A PARTICIPANT ARE REDUCED) EQUAL IN VALUE TO THE EXCESS OF THE
FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK ON THE DATE THE RIGHT IS
EXERCISED OVER THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK ON THE DATE
THE RIGHT WAS AWARDED TO THE PARTICIPANT.


(F)                              NON-TRANSFERABILITY. NO NON-TANDEM STOCK
APPRECIATION RIGHTS SHALL BE TRANSFERABLE BY THE PARTICIPANT OTHERWISE THAN BY
WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, AND ALL SUCH RIGHTS SHALL BE
EXERCISABLE, DURING THE PARTICIPANT’S LIFETIME, ONLY BY THE PARTICIPANT.


7.5          LIMITED STOCK APPRECIATION RIGHTS. THE COMMITTEE MAY, IN ITS SOLE
DISCRETION, GRANT TANDEM AND NON-TANDEM STOCK APPRECIATION RIGHTS EITHER AS A
GENERAL STOCK APPRECIATION RIGHT OR AS A LIMITED STOCK APPRECIATION RIGHT.
LIMITED STOCK APPRECIATION RIGHTS MAY BE EXERCISED ONLY UPON THE OCCURRENCE OF A
CHANGE IN CONTROL OR SUCH OTHER EVENT AS

20


--------------------------------------------------------------------------------





THE COMMITTEE MAY, IN ITS SOLE DISCRETION, DESIGNATE AT THE TIME OF GRANT OR
THEREAFTER. UPON THE EXERCISE OF LIMITED STOCK APPRECIATION RIGHTS, EXCEPT AS
OTHERWISE PROVIDED IN AN AWARD AGREEMENT, THE PARTICIPANT SHALL RECEIVE IN CASH
OR COMMON STOCK, AS DETERMINED BY THE COMMITTEE, AN AMOUNT EQUAL TO THE AMOUNT
(A) SET FORTH IN SECTION 7.2(E) WITH RESPECT TO TANDEM STOCK APPRECIATION
RIGHTS, OR (B) SET FORTH IN SECTION 7.4(E) WITH RESPECT TO NON-TANDEM STOCK
APPRECIATION RIGHTS, AS APPLICABLE.

ARTICLE VIII

RESTRICTED STOCK


8.1          AWARDS OF RESTRICTED STOCK. SHARES OF RESTRICTED STOCK MAY BE
ISSUED EITHER ALONE OR IN ADDITION TO OTHER AWARDS GRANTED UNDER THE PLAN. THE
COMMITTEE SHALL, IN ITS SOLE DISCRETION, DETERMINE THE ELIGIBLE EMPLOYEES,
CONSULTANTS AND NON-EMPLOYEE DIRECTORS, TO WHOM, AND THE TIME OR TIMES AT WHICH,
GRANTS OF RESTRICTED STOCK SHALL BE MADE, THE NUMBER OF SHARES TO BE AWARDED,
THE PRICE (IF ANY) TO BE PAID BY THE PARTICIPANT (SUBJECT TO SECTION 8.2), THE
TIME OR TIMES WITHIN WHICH SUCH AWARDS MAY BE SUBJECT TO FORFEITURE, THE VESTING
SCHEDULE AND RIGHTS TO ACCELERATION THEREOF, AND ALL OTHER TERMS AND CONDITIONS
OF THE AWARDS. THE COMMITTEE MAY CONDITION THE GRANT OR VESTING OF RESTRICTED
STOCK UPON THE ATTAINMENT OF SPECIFIED PERFORMANCE TARGETS (INCLUDING, THE
PERFORMANCE GOALS SPECIFIED IN EXHIBIT A ATTACHED HERETO) OR SUCH OTHER FACTORS
AS THE COMMITTEE MAY DETERMINE, IN ITS SOLE DISCRETION, INCLUDING TO COMPLY WITH
THE REQUIREMENTS OF SECTION 162(M) OF THE CODE.

Unless otherwise determined by the Committee at grant, each Award of Restricted
Stock shall provide that in the event the Participant engages in Detrimental
Activity prior to, or during the one-year period after, any vesting of
Restricted Stock, the Committee may direct that all unvested Restricted Stock
shall be immediately forfeited to the Company and that the Participant shall pay
over to the Company an amount equal to the Fair Market Value at the time of
vesting of any Restricted Stock which had vested in the period referred to
above.


8.2          AWARDS AND CERTIFICATES. ELIGIBLE EMPLOYEES, CONSULTANTS AND
NON-EMPLOYEE DIRECTORS SELECTED TO RECEIVE RESTRICTED STOCK SHALL NOT HAVE ANY
RIGHTS WITH RESPECT TO SUCH AWARD, UNLESS AND UNTIL SUCH PARTICIPANT HAS
DELIVERED A FULLY EXECUTED COPY OF THE AGREEMENT EVIDENCING THE AWARD TO THE
COMPANY AND HAS OTHERWISE COMPLIED WITH THE APPLICABLE TERMS AND CONDITIONS OF
SUCH AWARD. FURTHER, SUCH AWARD SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:


(A)                            PURCHASE PRICE. THE PURCHASE PRICE OF RESTRICTED
STOCK SHALL BE FIXED BY THE COMMITTEE. SUBJECT TO SECTION 4.3, THE PURCHASE
PRICE FOR SHARES OF RESTRICTED STOCK MAY BE ZERO TO THE EXTENT PERMITTED BY
APPLICABLE LAW, AND, TO THE EXTENT NOT SO PERMITTED, SUCH PURCHASE PRICE MAY NOT
BE LESS THAN PAR VALUE.


(B)                           ACCEPTANCE. AWARDS OF RESTRICTED STOCK MUST BE
ACCEPTED WITHIN A PERIOD OF 60 DAYS (OR SUCH OTHER PERIOD AS THE COMMITTEE MAY
SPECIFY) AFTER THE GRANT DATE, BY EXECUTING A RESTRICTED STOCK AGREEMENT AND BY
PAYING WHATEVER PRICE (IF ANY) THE COMMITTEE HAS DESIGNATED THEREUNDER.


(C)                            LEGEND. EACH PARTICIPANT RECEIVING RESTRICTED
STOCK SHALL BE ISSUED A STOCK CERTIFICATE IN RESPECT OF SUCH SHARES OF
RESTRICTED STOCK, UNLESS THE

21


--------------------------------------------------------------------------------





                                                COMMITTEE ELECTS TO USE ANOTHER
SYSTEM, SUCH AS BOOK ENTRIES BY THE TRANSFER AGENT, AS EVIDENCING OWNERSHIP OF
SHARES OF RESTRICTED STOCK. SUCH CERTIFICATE SHALL BE REGISTERED IN THE NAME OF
SUCH PARTICIPANT, AND SHALL, IN ADDITION TO SUCH LEGENDS REQUIRED BY APPLICABLE
SECURITIES LAWS, BEAR AN APPROPRIATE LEGEND REFERRING TO THE TERMS, CONDITIONS,
AND RESTRICTIONS APPLICABLE TO SUCH AWARD, SUBSTANTIALLY IN THE FOLLOWING FORM:

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the United Industrial
Corporation (the “Company”) 2006 Long Term Incentive Plan (the “Plan”) and an
agreement entered into between the registered owner and the Company dated
                  . Copies of such Plan and agreement are on file at the
principal office of the Company.”


(D)                           CUSTODY. IF STOCK CERTIFICATES ARE ISSUED IN
RESPECT OF SHARES OF RESTRICTED STOCK, THE COMMITTEE MAY REQUIRE THAT ANY STOCK
CERTIFICATES EVIDENCING SUCH SHARES BE HELD IN CUSTODY BY THE COMPANY UNTIL THE
RESTRICTIONS THEREON SHALL HAVE LAPSED, AND THAT, AS A CONDITION OF ANY GRANT OF
RESTRICTED STOCK, THE PARTICIPANT SHALL HAVE DELIVERED A DULY SIGNED STOCK
POWER, ENDORSED IN BLANK, RELATING TO THE COMMON STOCK COVERED BY SUCH AWARD.


8.3          RESTRICTIONS AND CONDITIONS. THE SHARES OF RESTRICTED STOCK AWARDED
PURSUANT TO THIS PLAN SHALL BE SUBJECT TO THE FOLLOWING RESTRICTIONS AND
CONDITIONS:


(A)                            RESTRICTION PERIOD. (I)  THE PARTICIPANT SHALL
NOT BE PERMITTED TO TRANSFER SHARES OF RESTRICTED STOCK AWARDED UNDER THIS PLAN
DURING THE PERIOD OR PERIODS SET BY THE COMMITTEE (THE “RESTRICTION PERIOD”)
COMMENCING ON THE DATE OF SUCH AWARD, AS SET FORTH IN THE RESTRICTED STOCK AWARD
AGREEMENT AND SUCH AGREEMENT SHALL SET FORTH A VESTING SCHEDULE AND ANY EVENTS
WHICH WOULD ACCELERATE VESTING OF THE SHARES OF RESTRICTED STOCK. WITHIN THESE
LIMITS, BASED ON SERVICE, ATTAINMENT OF PERFORMANCE GOALS PURSUANT TO
SECTION 8.3(A)(II) BELOW AND/OR SUCH OTHER FACTORS OR CRITERIA AS THE COMMITTEE
MAY DETERMINE IN ITS SOLE DISCRETION, THE COMMITTEE MAY CONDITION THE GRANT OR
PROVIDE FOR THE LAPSE OF SUCH RESTRICTIONS IN INSTALLMENTS IN WHOLE OR IN PART,
OR MAY ACCELERATE THE VESTING OF ALL OR ANY PART OF ANY RESTRICTED STOCK AWARD
AND/OR WAIVE THE DEFERRAL LIMITATIONS FOR ALL OR ANY PART OF ANY RESTRICTED
STOCK AWARD.

(II)           OBJECTIVE PERFORMANCE GOALS, FORMULAE OR STANDARDS. IF THE GRANT
OF SHARES OF RESTRICTED STOCK OR THE LAPSE OF RESTRICTIONS IS BASED ON THE
ATTAINMENT OF PERFORMANCE GOALS, THE COMMITTEE SHALL ESTABLISH THE PERFORMANCE
GOALS AND THE APPLICABLE VESTING PERCENTAGE OF THE RESTRICTED STOCK AWARD
APPLICABLE TO EACH PARTICIPANT OR CLASS OF PARTICIPANTS IN WRITING PRIOR TO THE
BEGINNING OF THE APPLICABLE FISCAL YEAR OR AT SUCH LATER DATE AS OTHERWISE
DETERMINED BY THE COMMITTEE AND WHILE THE OUTCOME OF THE PERFORMANCE GOALS ARE
SUBSTANTIALLY UNCERTAIN. SUCH PERFORMANCE

22


--------------------------------------------------------------------------------




GOALS MAY INCORPORATE PROVISIONS FOR DISREGARDING (OR ADJUSTING FOR) CHANGES IN
ACCOUNTING METHODS, CORPORATE TRANSACTIONS (INCLUDING, WITHOUT LIMITATION,
DISPOSITIONS AND ACQUISITIONS) AND OTHER SIMILAR TYPE EVENTS OR CIRCUMSTANCES.
WITH REGARD TO A RESTRICTED STOCK AWARD THAT IS INTENDED TO COMPLY WITH
SECTION 162(M) OF THE CODE, TO THE EXTENT ANY SUCH PROVISION WOULD CREATE
IMPERMISSIBLE DISCRETION UNDER SECTION 162(M) OF THE CODE OR OTHERWISE VIOLATE
SECTION 162(M) OF THE CODE, SUCH PROVISION SHALL BE OF NO FORCE OR EFFECT. THE
APPLICABLE PERFORMANCE GOALS SHALL BE BASED ON ONE OR MORE OF THE PERFORMANCE
CRITERIA SET FORTH IN EXHIBIT A HERETO.


(B)                           RIGHTS AS A STOCKHOLDER. EXCEPT AS PROVIDED IN
THIS SUBSECTION (B) AND SUBSECTION (A) ABOVE AND AS OTHERWISE DETERMINED BY THE
COMMITTEE, THE PARTICIPANT SHALL HAVE, WITH RESPECT TO THE SHARES OF RESTRICTED
STOCK, ALL OF THE RIGHTS OF A HOLDER OF SHARES OF COMMON STOCK OF THE COMPANY
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO RECEIVE ANY DIVIDENDS, THE RIGHT TO
VOTE SUCH SHARES AND, SUBJECT TO AND CONDITIONED UPON THE FULL VESTING OF SHARES
OF RESTRICTED STOCK, THE RIGHT TO TENDER SUCH SHARES. THE COMMITTEE MAY, IN ITS
SOLE DISCRETION, DETERMINE AT THE TIME OF GRANT THAT THE PAYMENT OF DIVIDENDS
SHALL BE DEFERRED UNTIL, AND CONDITIONED UPON, THE EXPIRATION OF THE APPLICABLE
RESTRICTION PERIOD.


(C)                            LAPSE OF RESTRICTIONS. IF AND WHEN THE
RESTRICTION PERIOD EXPIRES WITHOUT A PRIOR FORFEITURE OF THE RESTRICTED STOCK,
THE CERTIFICATES FOR SUCH SHARES SHALL BE DELIVERED TO THE PARTICIPANT. ALL
LEGENDS SHALL BE REMOVED FROM SAID CERTIFICATES AT THE TIME OF DELIVERY TO THE
PARTICIPANT, EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE LAW OR OTHER LIMITATIONS
IMPOSED BY THE COMMITTEE.

ARTICLE IX

PERFORMANCE SHARES


9.1          AWARD OF PERFORMANCE SHARES. PERFORMANCE SHARES MAY BE AWARDED
EITHER ALONE OR IN ADDITION TO OTHER AWARDS GRANTED UNDER THIS PLAN. THE
COMMITTEE SHALL, IN ITS SOLE DISCRETION, DETERMINE THE ELIGIBLE EMPLOYEES,
CONSULTANTS AND NON-EMPLOYEE DIRECTORS, TO WHOM, AND THE TIME OR TIMES AT WHICH,
PERFORMANCE SHARES SHALL BE AWARDED, THE NUMBER OF PERFORMANCE SHARES TO BE
AWARDED TO ANY PERSON, THE PERFORMANCE PERIOD DURING WHICH, AND THE CONDITIONS
UNDER WHICH, RECEIPT OF THE SHARES WILL BE DEFERRED, AND THE OTHER TERMS AND
CONDITIONS OF THE AWARD IN ADDITION TO THOSE SET FORTH IN SECTION 9.2.

Unless otherwise determined by the Committee at grant, each Award of Performance
Shares shall provide that in the event the Participant engages in Detrimental
Activity prior to, or during the one-year period after the later of the date of
any vesting of Performance Shares or the date of the Participant’s Termination,
the Committee may direct (at any time within one year thereafter) that all
unvested Performance Shares shall be immediately forfeited to the Company and
that the Participant shall pay over to the Company an amount equal to any gain
the Participant realized from any Performance Shares which had vested in the
period referred to above.

23


--------------------------------------------------------------------------------




Except as otherwise provided herein, the Committee shall condition the right to
payment of any Performance Share upon the attainment of objective performance
goals established pursuant to Section 9.2(c) below.


9.2          TERMS AND CONDITIONS. PERFORMANCE SHARES AWARDED PURSUANT TO THIS
ARTICLE IX SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


(A)                            EARNING OF PERFORMANCE SHARE AWARD. AT THE
EXPIRATION OF THE APPLICABLE PERFORMANCE PERIOD, THE COMMITTEE SHALL DETERMINE
THE EXTENT TO WHICH THE PERFORMANCE GOALS ESTABLISHED PURSUANT TO
SECTION 9.2(C) ARE ACHIEVED AND THE PERCENTAGE OF EACH PERFORMANCE SHARE AWARD
THAT HAS BEEN EARNED.


(B)                           NON-TRANSFERABILITY. SUBJECT TO THE APPLICABLE
PROVISIONS OF THE AWARD AGREEMENT AND THIS PLAN, PERFORMANCE SHARES MAY NOT BE
TRANSFERRED DURING THE PERFORMANCE PERIOD.


(C)                            OBJECTIVE PERFORMANCE GOALS, FORMULAE OR
STANDARDS. THE COMMITTEE SHALL ESTABLISH THE OBJECTIVE PERFORMANCE GOALS FOR THE
EARNING OF PERFORMANCE SHARES BASED ON A PERFORMANCE PERIOD APPLICABLE TO EACH
PARTICIPANT OR CLASS OF PARTICIPANTS IN WRITING PRIOR TO THE BEGINNING OF THE
APPLICABLE PERFORMANCE PERIOD OR AT SUCH LATER DATE AS PERMITTED UNDER
SECTION 162(M) OF THE CODE AND WHILE THE OUTCOME OF THE PERFORMANCE GOALS ARE
SUBSTANTIALLY UNCERTAIN. SUCH PERFORMANCE GOALS MAY INCORPORATE, IF AND ONLY TO
THE EXTENT PERMITTED UNDER SECTION 162(M) OF THE CODE, PROVISIONS FOR
DISREGARDING (OR ADJUSTING FOR) CHANGES IN ACCOUNTING METHODS, CORPORATE
TRANSACTIONS (INCLUDING, WITHOUT LIMITATION, DISPOSITIONS AND ACQUISITIONS) AND
OTHER SIMILAR TYPE EVENTS OR CIRCUMSTANCES. TO THE EXTENT ANY SUCH PROVISION
WOULD CREATE IMPERMISSIBLE DISCRETION UNDER SECTION 162(M) OF THE CODE OR
OTHERWISE VIOLATE SECTION 162(M) OF THE CODE, SUCH PROVISION SHALL BE OF NO
FORCE OR EFFECT. THE APPLICABLE PERFORMANCE GOALS SHALL BE BASED ON ONE OR MORE
OF THE PERFORMANCE CRITERIA SET FORTH IN EXHIBIT A HERETO.


(D)                           DIVIDENDS. UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE AT THE TIME OF GRANT, AMOUNTS EQUAL TO ANY DIVIDENDS DECLARED DURING
THE PERFORMANCE PERIOD WITH RESPECT TO THE NUMBER OF SHARES OF COMMON STOCK
COVERED BY A PERFORMANCE SHARE WILL NOT BE PAID TO THE PARTICIPANT.


(E)                            PAYMENT. FOLLOWING THE COMMITTEE’S DETERMINATION
IN ACCORDANCE WITH SUBSECTION (A) ABOVE, SHARES OF COMMON STOCK OR, AS
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION, THE CASH EQUIVALENT OF SUCH
SHARES SHALL BE DELIVERED TO THE ELIGIBLE EMPLOYEE, CONSULTANT OR NON-EMPLOYEE
DIRECTOR, OR HIS LEGAL REPRESENTATIVE, IN AN AMOUNT EQUAL TO SUCH INDIVIDUAL’S
EARNED PERFORMANCE SHARE. NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY, IN
ITS SOLE DISCRETION, AWARD AN AMOUNT LESS THAN THE EARNED PERFORMANCE SHARE
AND/OR SUBJECT THE PAYMENT OF ALL OR PART OF ANY PERFORMANCE SHARE TO ADDITIONAL
VESTING, FORFEITURE AND DEFERRAL CONDITIONS AS IT DEEMS APPROPRIATE.

24


--------------------------------------------------------------------------------





(F)                              ACCELERATED VESTING. BASED ON SERVICE,
PERFORMANCE AND/OR SUCH OTHER FACTORS OR CRITERIA, IF ANY, AS THE COMMITTEE MAY
DETERMINE, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, AT OR AFTER GRANT,
ACCELERATE THE VESTING OF ALL OR ANY PART OF ANY PERFORMANCE SHARE AWARD AND/OR
WAIVE THE DEFERRAL LIMITATIONS FOR ALL OR ANY PART OF SUCH AWARD.

ARTICLE X

OTHER STOCK-BASED AWARDS


10.1        OTHER AWARDS. THE COMMITTEE, IN ITS SOLE DISCRETION,  IS AUTHORIZED
TO GRANT TO ELIGIBLE EMPLOYEES, CONSULTANTS AND NON-EMPLOYEE DIRECTORS OTHER
STOCK-BASED AWARDS THAT ARE PAYABLE IN, VALUED IN WHOLE OR IN PART BY REFERENCE
TO, OR OTHERWISE BASED ON OR RELATED TO SHARES OF COMMON STOCK, INCLUDING, BUT
NOT LIMITED TO, SHARES OF COMMON STOCK AWARDED PURELY AS A BONUS AND NOT SUBJECT
TO ANY RESTRICTIONS OR CONDITIONS, SHARES OF COMMON STOCK IN PAYMENT OF THE
AMOUNTS DUE UNDER AN INCENTIVE OR PERFORMANCE PLAN SPONSORED OR MAINTAINED BY
THE COMPANY OR AN AFFILIATE, PERFORMANCE UNITS, DIVIDEND EQUIVALENT UNITS, STOCK
EQUIVALENT UNITS, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS. TO THE EXTENT
PERMITTED BY LAW, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, PERMIT ELIGIBLE
EMPLOYEES AND/OR NON-EMPLOYEE DIRECTORS TO DEFER ALL OR A PORTION OF THEIR CASH
COMPENSATION IN THE FORM OF OTHER STOCK-BASED AWARDS GRANTED UNDER THIS PLAN,
SUBJECT TO THE TERMS AND CONDITIONS OF ANY DEFERRED COMPENSATION ARRANGEMENT
ESTABLISHED BY THE COMPANY, WHICH SHALL BE INTENDED TO COMPLY WITH SECTION 409A
OF THE CODE. OTHER STOCK-BASED AWARDS MAY BE GRANTED EITHER ALONE OR IN ADDITION
TO OR IN TANDEM WITH OTHER AWARDS GRANTED UNDER THE PLAN.

Subject to the provisions of this Plan, the Committee shall, in its sole
discretion, have authority to determine the Eligible Employees, Consultants and
Non-Employee Directors, to whom, and the time or times at which, such Awards
shall be made, the number of shares of Common Stock to be awarded pursuant to
such Awards, and all other conditions of the Awards. The Committee may also
provide for the grant of Common Stock under such Awards upon the completion of a
specified performance period.

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified Performance Goals set forth on Exhibit A as the
Committee may determine, in its sole discretion; provided that to the extent
that such Other Stock-Based Awards are intended to comply with Section 162(m) of
the Code, the Committee shall establish the objective Performance Goals for the
vesting of such Other Stock-Based Awards based on a performance period
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable performance period or at such later date as
permitted under Section 162(m) of the Code and while the outcome of the
Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent any
such provision would create impermissible discretion under Section 162(m) of the
Code or otherwise violate Section 162(m) of the Code, such provision shall be of
no force or effect. The applicable Performance Goals shall be based on one or
more of the performance criteria set forth in Exhibit A hereto.

25


--------------------------------------------------------------------------------





10.2        TERMS AND CONDITIONS. OTHER STOCK-BASED AWARDS MADE PURSUANT TO THIS
ARTICLE X SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


(A)                            NON-TRANSFERABILITY. SUBJECT TO THE APPLICABLE
PROVISIONS OF THE AWARD AGREEMENT AND THIS PLAN, SHARES OF COMMON STOCK SUBJECT
TO AWARDS MADE UNDER THIS ARTICLE X MAY NOT BE TRANSFERRED PRIOR TO THE DATE ON
WHICH THE SHARES ARE ISSUED, OR, IF LATER, THE DATE ON WHICH ANY APPLICABLE
RESTRICTION, PERFORMANCE OR DEFERRAL PERIOD LAPSES.


(B)                           DIVIDENDS. UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE AT THE TIME OF AWARD, SUBJECT TO THE PROVISIONS OF THE AWARD AGREEMENT
AND THIS PLAN, THE RECIPIENT OF AN AWARD UNDER THIS ARTICLE X SHALL NOT BE
ENTITLED TO RECEIVE, CURRENTLY OR ON A DEFERRED BASIS, DIVIDENDS OR DIVIDEND
EQUIVALENTS WITH RESPECT TO THE NUMBER OF SHARES OF COMMON STOCK COVERED BY THE
AWARD.


(C)                            VESTING. ANY AWARD UNDER THIS ARTICLE X AND ANY
COMMON STOCK COVERED BY ANY SUCH AWARD SHALL VEST OR BE FORFEITED TO THE EXTENT
SO PROVIDED IN THE AWARD AGREEMENT, AS DETERMINED BY THE COMMITTEE, IN ITS SOLE
DISCRETION.


(D)                           PRICE. COMMON STOCK ISSUED ON A BONUS BASIS UNDER
THIS ARTICLE X MAY BE ISSUED FOR NO CASH CONSIDERATION; COMMON STOCK PURCHASED
PURSUANT TO A PURCHASE RIGHT AWARDED UNDER THIS ARTICLE X SHALL BE PRICED, AS
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.


(E)                            PAYMENT. FORM OF PAYMENT FOR THE OTHER
STOCK-BASED AWARD SHALL BE SPECIFIED IN THE AWARD AGREEMENT.

ARTICLE XI


PERFORMANCE-BASED CASH AWARDS


11.1        PERFORMANCE-BASED CASH AWARDS. PERFORMANCE-BASED CASH AWARDS MAY BE
GRANTED EITHER ALONE OR IN ADDITION TO OR IN TANDEM WITH STOCK OPTIONS, STOCK
APPRECIATION RIGHTS, OR RESTRICTED STOCK. SUBJECT TO THE PROVISIONS OF THIS
PLAN, THE COMMITTEE SHALL, IN ITS SOLE DISCRETION, HAVE AUTHORITY TO DETERMINE
THE ELIGIBLE EMPLOYEES AND CONSULTANTS TO WHOM, AND THE TIME OR TIMES AT WHICH,
SUCH AWARDS SHALL BE MADE, THE DOLLAR AMOUNT TO BE AWARDED PURSUANT TO SUCH
AWARDS, AND ALL OTHER CONDITIONS OF THE AWARDS. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, NON-EMPLOYEE DIRECTORS ARE NOT ELIGIBLE TO RECEIVE
PERFORMANCE-BASED CASH AWARDS. THE COMMITTEE MAY ALSO PROVIDE FOR THE PAYMENT OF
DOLLAR AMOUNT UNDER SUCH AWARDS UPON THE COMPLETION OF A SPECIFIED PERFORMANCE
PERIOD.

For each Participant, the Committee may specify a targeted performance award.
The individual target award may be expressed, at the Committee’s discretion, as
a fixed dollar amount, a percentage of base pay or total pay (excluding payments
made under the Plan), or an amount determined pursuant to an objective formula
or standard. Establishment of an individual target award for a Participant for a
calendar year shall not imply or require that the same level individual target
award (if any such award is established by the Committee for the relevant

26


--------------------------------------------------------------------------------




Participant) be set for any subsequent calendar year. At the time the
Performance Goals are established, the Committee shall prescribe a formula to
determine the percentages (which may be greater than 100%) of the individual
target award which may be payable based upon the degree of attainment of the
Performance Goals during the calendar year. Notwithstanding anything else
herein, the Committee may, in its sole discretion, elect to pay a Participant an
amount that is less than the Participant’s individual target award (or attained
percentage thereof) regardless of the degree of attainment of the Performance
Goals; provided that, with respect to a performance period in which a Change in
Control occurs, the Performance Goals in respect of such performance period
shall be deemed fully satisfied as of the date of such Change in Control, and
Eligible Employees who are Participants at the time of such Change in Control
shall be deemed to have attained a pro rata portion of their individual target
awards, pro rated based on the portion of the performance period that has
elapsed from such Eligible Employee’s designation as a Participant in respect of
such performance period through the date of such Change in Control.


11.2        TERMS AND CONDITIONS. PERFORMANCE-BASED AWARDS MADE PURSUANT TO THIS
ARTICLE XI SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


(A)                            VESTING OF PERFORMANCE-BASED CASH AWARD. AT THE
EXPIRATION OF THE APPLICABLE PERFORMANCE PERIOD, THE COMMITTEE SHALL DETERMINE
AND CERTIFY IN WRITING THE EXTENT TO WHICH THE PERFORMANCE GOALS ESTABLISHED
PURSUANT TO SECTION 11.2(C) ARE ACHIEVED AND THE PERCENTAGE OF THE PARTICIPANT’S
INDIVIDUAL TARGET AWARD HAS BEEN VESTED AND EARNED.


(B)                           WAIVER OF LIMITATION. IN THE EVENT OF THE
PARTICIPANT’S RETIREMENT, DISABILITY OR DEATH, OR IN CASES OF SPECIAL
CIRCUMSTANCES, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, WAIVE IN WHOLE OR IN
PART ANY OR ALL OF THE LIMITATIONS IMPOSED HEREUNDER (IF ANY) WITH RESPECT TO
ANY OR ALL OF AN AWARD UNDER THIS ARTICLE XI.


(C)                            OBJECTIVE PERFORMANCE GOALS, FORMULAE OR
STANDARDS.

(I)            THE COMMITTEE SHALL ESTABLISH THE OBJECTIVE PERFORMANCE GOALS AND
THE INDIVIDUAL TARGET AWARD (IF ANY) APPLICABLE TO EACH PARTICIPANT OR CLASS OF
PARTICIPANTS IN WRITING PRIOR TO THE BEGINNING OF THE APPLICABLE PERFORMANCE
PERIOD OR AT SUCH LATER DATE AS PERMITTED UNDER SECTION 162(M) OF THE CODE AND
WHILE THE OUTCOME OF THE PERFORMANCE GOALS ARE SUBSTANTIALLY UNCERTAIN. SUCH
PERFORMANCE GOALS MAY INCORPORATE, IF AND ONLY TO THE EXTENT PERMITTED UNDER
SECTION 162(M) OF THE CODE, PROVISIONS FOR DISREGARDING (OR ADJUSTING FOR)
CHANGES IN ACCOUNTING METHODS, CORPORATE TRANSACTIONS (INCLUDING, WITHOUT
LIMITATION, DISPOSITIONS AND ACQUISITIONS) AND OTHER SIMILAR TYPE EVENTS OR
CIRCUMSTANCES. TO THE EXTENT ANY PERFORMANCE-BASED AWARD IS INTENDED TO COMPLY
WITH THE PROVISIONS OF SECTION 162(M) OF THE CODE, IF ANY PROVISION WOULD CREATE
IMPERMISSIBLE DISCRETION UNDER SECTION 162(M) OF THE CODE OR OTHERWISE VIOLATE
SECTION 162(M) OF THE CODE, SUCH PROVISION SHALL BE OF NO FORCE OR EFFECT. THE
APPLICABLE PERFORMANCE GOALS SHALL BE BASED ON ONE OR MORE OF THE PERFORMANCE
CRITERIA SET FORTH IN EXHIBIT A HERETO.

27


--------------------------------------------------------------------------------




(II)           THE MEASUREMENTS USED IN PERFORMANCE GOALS SET UNDER THE PLAN
SHALL BE DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
(“GAAP”), EXCEPT, TO THE EXTENT THAT ANY OBJECTIVE PERFORMANCE GOALS ARE USED,
IF ANY MEASUREMENTS REQUIRE DEVIATION FROM GAAP, SUCH DEVIATION SHALL BE AT THE
DISCRETION OF THE COMMITTEE AT THE TIME THE PERFORMANCE GOALS ARE SET OR AT SUCH
LATER TIME TO THE EXTENT PERMITTED UNDER SECTION 162(M) OF THE CODE.


(D)                           PAYMENT. FOLLOWING THE COMMITTEE’S DETERMINATION
AND CERTIFICATION IN ACCORDANCE WITH SUBSECTION (A) ABOVE, THE PERFORMANCE-BASED
CASH AWARD AMOUNT SHALL BE DELIVERED TO THE ELIGIBLE EMPLOYEE, CONSULTANT OR
NON-EMPLOYEE DIRECTOR, OR HIS LEGAL REPRESENTATIVE, IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE AWARD AGREEMENT.

ARTICLE XII


TERMINATION


12.1        TERMINATION. THE FOLLOWING RULES APPLY WITH REGARD TO THE
TERMINATION OF A PARTICIPANT.


(A)                            RULES APPLICABLE TO STOCK OPTION AND STOCK
APPRECIATION RIGHTS. UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT GRANT (OR,
IF NO RIGHTS OF THE PARTICIPANT ARE REDUCED, THEREAFTER):

(I)            TERMINATION BY REASON OF DEATH, DISABILITY OR RETIREMENT. IF A
PARTICIPANT’S TERMINATION IS BY REASON OF DEATH, DISABILITY OR THE PARTICIPANT’S
RETIREMENT, ALL STOCK OPTIONS OR STOCK APPRECIATION RIGHTS THAT ARE HELD BY SUCH
PARTICIPANT THAT ARE VESTED AND EXERCISABLE AT THE TIME OF THE PARTICIPANT’S
TERMINATION MAY BE EXERCISED BY THE PARTICIPANT (OR, IN THE CASE OF DEATH, BY
THE LEGAL REPRESENTATIVE OF THE PARTICIPANT’S ESTATE) AT ANY TIME WITHIN A
ONE-YEAR PERIOD FROM THE DATE OF SUCH TERMINATION, BUT IN NO EVENT BEYOND THE
EXPIRATION OF THE STATED TERM OF SUCH STOCK OPTIONS OR STOCK APPRECIATION
RIGHTS; PROVIDED, HOWEVER, IF THE PARTICIPANT DIES WITHIN SUCH EXERCISE PERIOD,
ALL UNEXERCISED STOCK OPTIONS OR STOCK APPRECIATION RIGHTS HELD BY SUCH
PARTICIPANT SHALL THEREAFTER BE EXERCISABLE, TO THE EXTENT TO WHICH THEY WERE
EXERCISABLE AT THE TIME OF DEATH, FOR A PERIOD OF ONE YEAR FROM THE DATE OF SUCH
DEATH, BUT IN NO EVENT BEYOND THE EXPIRATION OF THE STATED TERM OF SUCH STOCK
OPTIONS OR STOCK APPRECIATION RIGHTS.

(II)           INVOLUNTARY TERMINATION WITHOUT CAUSE. IF A PARTICIPANT’S
TERMINATION IS BY INVOLUNTARY TERMINATION WITHOUT CAUSE, ALL STOCK OPTIONS OR
STOCK APPRECIATION RIGHTS THAT ARE HELD BY SUCH PARTICIPANT THAT ARE VESTED AND
EXERCISABLE AT THE TIME OF THE PARTICIPANT’S TERMINATION MAY BE EXERCISED BY THE
PARTICIPANT AT ANY TIME WITHIN A PERIOD OF 90 DAYS FROM THE DATE OF SUCH
TERMINATION, BUT IN NO EVENT BEYOND THE EXPIRATION OF THE STATED TERM OF SUCH
STOCK OPTIONS OR STOCK APPRECIATION RIGHTS.

28


--------------------------------------------------------------------------------




(III)          VOLUNTARY TERMINATION. IF A PARTICIPANT’S TERMINATION IS
VOLUNTARY (OTHER THAN A VOLUNTARY TERMINATION DESCRIBED IN
SECTION 12.2(A)(IV)(2) BELOW, OR A RETIREMENT), ALL STOCK OPTIONS OR STOCK
APPRECIATION RIGHTS THAT ARE HELD BY SUCH PARTICIPANT THAT ARE VESTED AND
EXERCISABLE AT THE TIME OF THE PARTICIPANT’S TERMINATION MAY BE EXERCISED BY THE
PARTICIPANT AT ANY TIME WITHIN A PERIOD OF 30 DAYS FROM THE DATE OF SUCH
TERMINATION, BUT IN NO EVENT BEYOND THE EXPIRATION OF THE STATED TERMS OF SUCH
STOCK OPTIONS OR STOCK APPRECIATION RIGHTS.

(IV)          TERMINATION FOR CAUSE. IF A PARTICIPANT’S TERMINATION: (1) IS FOR
CAUSE OR (2) IS A VOLUNTARY TERMINATION (AS PROVIDED IN SUB-SECTION (III) ABOVE)
OR A RETIREMENT AFTER THE OCCURRENCE OF AN EVENT THAT WOULD BE GROUNDS FOR A
TERMINATION FOR CAUSE, ALL STOCK OPTIONS OR STOCK APPRECIATION RIGHTS, WHETHER
VESTED OR NOT VESTED, THAT ARE HELD BY SUCH PARTICIPANT SHALL THEREUPON
TERMINATE AND EXPIRE AS OF THE DATE OF SUCH TERMINATION.

(V)           UNVESTED STOCK OPTIONS AND STOCK APPRECIATION RIGHTS. STOCK
OPTIONS OR STOCK APPRECIATION RIGHTS THAT ARE NOT VESTED AS OF THE DATE OF A
PARTICIPANT’S TERMINATION FOR ANY REASON SHALL TERMINATE AND EXPIRE AS OF THE
DATE OF SUCH TERMINATION.


(B)                           RULES APPLICABLE TO RESTRICTED STOCK, PERFORMANCE
SHARES, OTHER STOCK-BASED AWARDS AND PERFORMANCE-BASED CASH AWARDS. UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE AT GRANT OR THEREAFTER, UPON A
PARTICIPANT’S TERMINATION FOR ANY REASON:  (I) DURING THE RELEVANT RESTRICTION
PERIOD, ALL RESTRICTED STOCK STILL SUBJECT TO RESTRICTION SHALL BE FORFEITED;
AND (II) ANY UNVESTED PERFORMANCE SHARES, OTHER STOCK-BASED AWARDS OR
PERFORMANCE-BASED CASH AWARDS SHALL BE FORFEITED

ARTICLE XIII


NON-EMPLOYEE DIRECTOR
STOCK OPTION GRANTS


13.1        STOCK OPTIONS. THE TERMS OF THIS ARTICLE XIII SHALL APPLY ONLY TO
STOCK OPTIONS GRANTED TO NON-EMPLOYEE DIRECTORS.


13.2        GRANTS. THE COMMITTEE SHALL, IN ITS SOLE DISCRETION, HAVE THE
AUTHORITY TO GRANT NON-QUALIFIED STOCK OPTIONS TO EACH NON-EMPLOYEE DIRECTOR AS
FOLLOWS:


(A)                            A NON-QUALIFIED STOCK OPTION TO PURCHASE UP TO A
MAXIMUM OF 5,000 SHARES OF COMMON STOCK, AS OF THE DATE OF THE ANNUAL MEETING OF
THE SHAREHOLDERS OF THE COMPANY AT WHICH SUCH NON-EMPLOYEE DIRECTOR IS ELECTED
TO SERVE AS SUCH, INCLUDING ANY ANNUAL MEETING OF THE SHAREHOLDERS OF THE
COMPANY AT WHICH SUCH NON-EMPLOYEE DIRECTOR IS RE-ELECTED TO SERVE AS SUCH (BUT
EXCLUSIVE OF THE ANNUAL MEETING OF SHAREHOLDERS OF THE COMPANY THAT OCCURS ON
THE EFFECTIVE DATE, IF SUCH NON-EMPLOYEE

29


--------------------------------------------------------------------------------





                                                DIRECTOR HAS PREVIOUSLY BEEN
AWARDED A STOCK OPTION UNDER A PRIOR PLAN THAT IS NOT YET FULLY VESTED
IMMEDIATELY FOLLOWING THE EFFECTIVE DATE).


13.3        TERMS OF OPTIONS. STOCK OPTIONS GRANTED UNDER THIS ARTICLE XIII
SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS, AND SHALL BE IN SUCH
FORM AND CONTAIN SUCH ADDITIONAL TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE
TERMS OF THE PLAN, AS THE COMMITTEE SHALL DEEM DESIRABLE:


(A)                            EXERCISE PRICE. THE EXERCISE PRICE PER SHARE OF
COMMON STOCK SUBJECT TO THE STOCK OPTION SHALL BE DETERMINED BY THE COMMITTEE AT
THE TIME OF GRANT; PROVIDED THAT THE PER SHARE EXERCISE PRICE OF A STOCK OPTION
SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF THE COMMON STOCK AT THE
TIME OF GRANT.


(B)                           STOCK OPTION TERM. THE TERM OF EACH STOCK OPTION
SHALL BE 10 YEARS.


(C)                            EXERCISABILITY. THE OPTIONS GRANTED PURSUANT TO
SECTION 13.2(A) SHALL BECOME FULLY VESTED AND EXERCISABLE ON THE DATE OF THE
NEXT ANNUAL SHAREHOLDERS MEETING OF THE COMPANY THAT OCCURS AFTER THE DATE OF
GRANT (A “VESTING DATE”), PROVIDED THAT THE NON-EMPLOYEE DIRECTOR HAS NOT
EXPERIENCED A TERMINATION OF DIRECTORSHIP PRIOR TO SUCH VESTING DATE. THE STOCK
OPTION MAY THEREAFTER BE EXERCISED BY THE NON-EMPLOYEE DIRECTOR, IN WHOLE OR IN
PART, AT ANY TIME OR FROM TIME TO TIME PRIOR TO THE EXPIRATION OF THE STOCK
OPTION AS PROVIDED HEREIN AND IN ACCORDANCE WITH THE PLAN, TO THE EXTENT
PERMITTED BY LAW. UPON EXPIRATION OF THE STOCK OPTION, THE STOCK OPTION SHALL BE
CANCELED AND NO LONGER EXERCISABLE. THE PROVISIONS OF THE PLAN IN RESPECT OF
DETRIMENTAL ACTIVITY SHALL NOT APPLY TO STOCK OPTIONS GRANTED UNDER THIS
ARTICLE XIII.


(D)                           METHOD OF EXERCISE. TO THE EXTENT PERMITTED BY
LAW, A STOCK OPTION MAY BE EXERCISED IN WHOLE OR IN PART AT ANY TIME AND FROM
TIME TO TIME DURING THE STOCK OPTION TERM BY GIVING WRITTEN NOTICE OF EXERCISE
TO THE COMPANY SPECIFYING THE NUMBER OF SHARES OF COMMON STOCK TO BE PURCHASED.
SUCH NOTICE SHALL BE ACCOMPANIED BY PAYMENT IN FULL OF THE PURCHASE PRICE AS
FOLLOWS:  (I) IN CASH OR BY CHECK, BANK DRAFT OR MONEY ORDER PAYABLE TO THE
ORDER OF THE COMPANY; (II) SOLELY TO THE EXTENT PERMITTED BY APPLICABLE LAW, IF
THE COMMON STOCK IS TRADED ON A NATIONAL SECURITIES EXCHANGE, THE NEW YORK STOCK
EXCHANGE OR QUOTED ON A NATIONAL QUOTATION SYSTEM SPONSORED BY THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS, AND THE COMMITTEE AUTHORIZES, THROUGH A
PROCEDURE WHEREBY THE NON-EMPLOYEE DIRECTOR DELIVERS IRREVOCABLE INSTRUCTIONS TO
A BROKER REASONABLY ACCEPTABLE TO THE COMMITTEE TO DELIVER PROMPTLY TO THE
COMPANY AN AMOUNT EQUAL TO THE PURCHASE PRICE; OR (III) ON SUCH OTHER TERMS AND
CONDITIONS AS MAY BE ACCEPTABLE TO THE COMMITTEE (INCLUDING, WITHOUT LIMITATION,
THE RELINQUISHMENT OF STOCK OPTIONS OR BY PAYMENT IN FULL OR IN PART IN THE FORM
OF COMMON STOCK OWNED BY THE NON-EMPLOYEE DIRECTOR BASED ON THE FAIR MARKET
VALUE OF THE COMMON STOCK ON THE PAYMENT DATE AS DETERMINED BY THE COMMITTEE, IN
ITS SOLE DISCRETION). NO SHARES OF

30


--------------------------------------------------------------------------------





                                                COMMON STOCK SHALL BE ISSUED
UNTIL PAYMENT THEREFOR, AS PROVIDED HEREIN, HAS BEEN MADE OR PROVIDED FOR.


(E)                            NON-TRANSFERABILITY OF OPTIONS. NO STOCK OPTION
SHALL BE TRANSFERABLE BY THE PARTICIPANT OTHERWISE THAN BY WILL OR BY THE LAWS
OF DESCENT AND DISTRIBUTION, AND ALL STOCK OPTIONS SHALL BE EXERCISABLE, DURING
THE PARTICIPANT’S LIFETIME, ONLY BY THE PARTICIPANT. NOTWITHSTANDING THE
FOREGOING, THE COMMITTEE MAY DETERMINE, IN ITS SOLE DISCRETION, AT THE TIME OF
GRANT OR THEREAFTER THAT A NON-QUALIFIED STOCK OPTION THAT IS OTHERWISE NOT
TRANSFERABLE PURSUANT TO THIS SECTION IS TRANSFERABLE TO A FAMILY MEMBER IN
WHOLE OR IN PART AND IN SUCH CIRCUMSTANCES, AND UNDER SUCH CONDITIONS, AS
DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION. A NON-QUALIFIED STOCK
OPTION THAT IS TRANSFERRED TO A FAMILY MEMBER PURSUANT TO THE PRECEDING SENTENCE
(I) MAY NOT BE SUBSEQUENTLY TRANSFERRED OTHERWISE THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION AND (II) REMAINS SUBJECT TO THE TERMS OF THIS PLAN AND
THE APPLICABLE AWARD AGREEMENT. ANY SHARES OF COMMON STOCK ACQUIRED UPON THE
EXERCISE OF A NON-QUALIFIED STOCK OPTION BY A PERMISSIBLE TRANSFEREE OF A
NON-QUALIFIED STOCK OPTION OR A PERMISSIBLE TRANSFEREE PURSUANT TO A TRANSFER
AFTER THE EXERCISE OF THE NON-QUALIFIED STOCK OPTION SHALL BE SUBJECT TO THE
TERMS OF THIS PLAN AND THE APPLICABLE AWARD AGREEMENT.


(F)                              FORM, MODIFICATION, EXTENSION AND RENEWAL OF
STOCK OPTIONS. SUBJECT TO THE TERMS AND CONDITIONS AND WITHIN THE LIMITATIONS OF
THIS PLAN, STOCK OPTIONS SHALL BE EVIDENCED BY SUCH FORM OF AGREEMENT OR GRANT
AS IS APPROVED BY THE COMMITTEE, AND THE COMMITTEE MAY, IN ITS SOLE DISCRETION
(I) MODIFY, EXTEND OR RENEW OUTSTANDING STOCK OPTIONS GRANTED UNDER THIS
ARTICLE XIII (PROVIDED THAT THE RIGHTS OF A NON-EMPLOYEE DIRECTOR ARE NOT
REDUCED WITHOUT THE NON-EMPLOYEE DIRECTOR’S CONSENT AND PROVIDED FURTHER THAN
SUCH ACTION DOES NOT SUBJECT THE STOCK OPTIONS TO SECTION 409A OF THE CODE), AND
(II) ACCEPT THE SURRENDER OF OUTSTANDING STOCK OPTIONS (UP TO THE EXTENT NOT
THERETOFORE EXERCISED) AND AUTHORIZE THE GRANTING OF NEW STOCK OPTIONS IN
SUBSTITUTION THEREFOR (TO THE EXTENT NOT THERETOFORE EXERCISED). NOTWITHSTANDING
THE FOREGOING, AN OUTSTANDING STOCK OPTION MAY NOT BE MODIFIED TO REDUCE THE
EXERCISE PRICE THEREOF NOR MAY A NEW STOCK OPTION AT A LOWER PRICE BE
SUBSTITUTED FOR A SURRENDERED STOCK OPTION (OTHER THAN ADJUSTMENTS OR
SUBSTITUTIONS IN ACCORDANCE WITH SECTION 4.2), UNLESS SUCH ACTION IS APPROVED BY
THE STOCKHOLDERS OF THE COMPANY.


(G)                           OTHER TERMS AND CONDITIONS. STOCK OPTIONS GRANTED
UNDER THIS ARTICLE XIII MAY CONTAIN SUCH OTHER PROVISIONS, WHICH SHALL NOT BE
INCONSISTENT WITH ANY OF THE TERMS OF THIS PLAN, AS THE COMMITTEE SHALL, IN ITS
SOLE DISCRETION, DEEM APPROPRIATE.


13.4        TERMINATION OF DIRECTORSHIP. THE FOLLOWING RULES APPLY WITH REGARD
TO STOCK OPTIONS GRANTED UNDER THIS ARTICLE XIII UPON THE TERMINATION OF
DIRECTORSHIP:

31


--------------------------------------------------------------------------------





(A)           TERMINATION OF DIRECTORSHIP BY REASON OF DEATH, DISABILITY,
RETIREMENT OR OTHERWISE. IF A NON-EMPLOYEE DIRECTOR’S TERMINATION OF
DIRECTORSHIP IS BY REASON OF DEATH, DISABILITY, RETIREMENT OR OTHERWISE (OTHER
THAN FOR CAUSE), ALL STOCK OPTIONS GRANTED UNDER THIS ARTICLE XIII AND HELD BY
SUCH NON-EMPLOYEE DIRECTOR WHICH ARE EXERCISABLE AT THE TIME OF THE TERMINATION
OF DIRECTORSHIP MAY BE EXERCISED BY THE NON-EMPLOYEE DIRECTOR (OR, IN THE CASE
OF DEATH, BY THE LEGAL REPRESENTATIVE OF THE NON-EMPLOYEE DIRECTOR’S ESTATE) AT
ANY TIME WITHIN A PERIOD OF ONE YEAR FROM THE DATE OF SUCH TERMINATION OF
DIRECTORSHIP, BUT IN NO EVENT BEYOND THE EXPIRATION OF THE STATED TERM OF SUCH
STOCK OPTION.


(B)           CANCELLATION OF OPTIONS. EXCEPT AS PROVIDED IN (A) ABOVE, NO STOCK
OPTIONS THAT WERE NOT EXERCISABLE AS OF THE DATE OF TERMINATION OF DIRECTORSHIP
SHALL THEREAFTER BECOME EXERCISABLE UPON A TERMINATION OF DIRECTORSHIP FOR ANY
REASON OR NO REASON WHATSOEVER, AND SUCH STOCK OPTIONS SHALL TERMINATE AND
BECOME NULL AND VOID UPON A TERMINATION OF DIRECTORSHIP. IF A NON-EMPLOYEE
DIRECTOR’S TERMINATION OF DIRECTORSHIP IS FOR CAUSE, ALL STOCK OPTIONS HELD BY
THE NON-EMPLOYEE DIRECTOR SHALL THEREUPON TERMINATE AND EXPIRE AS OF THE DATE OF
TERMINATION.


13.5        CHANGE IN CONTROL. THE STOCK OPTIONS GRANTED TO NON-EMPLOYEE
DIRECTORS UNDER THIS ARTICLE XIII SHALL BE SUBJECT TO THE PROVISIONS OF
ARTICLE XIV OF THE PLAN IN THE EVENT OF A CHANGE IN CONTROL, EXCEPT THAT THE
STOCK OPTIONS GRANTED TO NON-EMPLOYEE DIRECTORS UNDER THIS ARTICLE XIII SHALL
BECOME FULLY VESTED UPON THE OCCURRENCE OF A CHANGE IN CONTROL.


13.6        CHANGES. THE STOCK OPTIONS TO NON-EMPLOYEE DIRECTORS UNDER THIS
ARTICLE XIII SHALL BE SUBJECT TO SECTION 4.2 OF THE PLAN.

ARTICLE XIV


CHANGE IN CONTROL PROVISIONS


14.1        BENEFITS. IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY, AND
EXCEPT AS OTHERWISE PROVIDED BY THE COMMITTEE IN AN AWARD AGREEMENT OR IN A
WRITTEN EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND A PARTICIPANT, A
PARTICIPANT’S UNVESTED AWARD SHALL VEST IN FULL AND A PARTICIPANT’S AWARD SHALL
BE TREATED IN ACCORDANCE WITH ONE OF THE FOLLOWING METHODS AS DETERMINED BY THE
COMMITTEE IN ITS SOLE DISCRETION:


(A)                            AWARDS, WHETHER OR NOT VESTED BY THEIR TERMS OR
PURSUANT TO THE PRECEDING SENTENCE, SHALL BE CONTINUED, ASSUMED, HAVE NEW RIGHTS
SUBSTITUTED THEREFOR OR BE TREATED IN ACCORDANCE WITH SECTION 4.2(D) HEREOF, AS
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION, AND RESTRICTIONS TO WHICH
ANY SHARES OF RESTRICTED STOCK OR ANY OTHER AWARD GRANTED PRIOR TO THE CHANGE IN
CONTROL ARE SUBJECT SHALL NOT LAPSE UPON A CHANGE IN CONTROL (OTHER THAN WITH
RESPECT TO VESTING PURSUANT TO THE PRECEDING SENTENCE) AND THE RESTRICTED STOCK
OR OTHER AWARD SHALL, WHERE APPROPRIATE IN THE SOLE DISCRETION OF THE COMMITTEE,
RECEIVE THE SAME DISTRIBUTION AS OTHER COMMON STOCK ON SUCH TERMS AS DETERMINED
BY THE COMMITTEE; PROVIDED THAT, THE COMMITTEE MAY, IN ITS SOLE DISCRETION,
DECIDE TO AWARD ADDITIONAL RESTRICTED STOCK OR OTHER AWARD IN LIEU OF ANY CASH
DISTRIBUTION.

32


--------------------------------------------------------------------------------





                                                NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, FOR PURPOSES OF INCENTIVE STOCK OPTIONS, ANY ASSUMED OR
SUBSTITUTED STOCK OPTION SHALL COMPLY WITH THE REQUIREMENTS OF TREASURY
REGULATION §  1.424-1 (AND ANY AMENDMENTS THERETO).


(B)                           THE COMMITTEE, IN ITS SOLE DISCRETION, MAY PROVIDE
FOR THE PURCHASE OF ANY AWARDS BY THE COMPANY OR AN AFFILIATE FOR AN AMOUNT OF
CASH EQUAL TO THE EXCESS OF THE CHANGE IN CONTROL PRICE (AS DEFINED BELOW) OF
THE SHARES OF COMMON STOCK COVERED BY SUCH AWARDS, OVER THE AGGREGATE EXERCISE
PRICE OF SUCH AWARDS. FOR PURPOSES OF THIS SECTION 14.1, “CHANGE IN CONTROL
PRICE” SHALL MEAN THE HIGHEST PRICE PER SHARE OF COMMON STOCK PAID IN ANY
TRANSACTION RELATED TO A CHANGE IN CONTROL OF THE COMPANY.


(C)                            THE COMMITTEE MAY, IN ITS SOLE DISCRETION,
PROVIDE FOR THE CANCELLATION OF ANY AWARDS WITHOUT PAYMENT, IF THE CHANGE IN
CONTROL PRICE IS LESS THAN THE FAIR MARKET VALUE OF SUCH AWARD ON THE DATE OF
GRANT.


(D)                           NOTWITHSTANDING ANYTHING ELSE HEREIN, THE
COMMITTEE MAY, IN ITS SOLE DISCRETION, PROVIDE FOR ACCELERATED VESTING OR LAPSE
OF RESTRICTIONS, OF AN AWARD AT THE TIME OF GRANT OR AT ANY TIME THEREAFTER.


14.2        CHANGE IN CONTROL. UNLESS OTHERWISE DETERMINED BY THE COMMITTEE IN
THE APPLICABLE AWARD AGREEMENT OR OTHER WRITTEN AGREEMENT APPROVED BY THE
COMMITTEE, A “CHANGE IN CONTROL” SHALL BE DEEMED TO OCCUR FOLLOWING ANY
TRANSACTION IF: (A) ANY “PERSON” AS SUCH TERM IS USED IN SECTIONS 13(D) AND
14(D) OF THE EXCHANGE ACT (OTHER THAN THE COMPANY, ANY TRUSTEE OR OTHER
FIDUCIARY HOLDING SECURITIES UNDER ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY, OR
ANY COMPANY OWNED, DIRECTLY OR INDIRECTLY, BY THE STOCKHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF COMMON STOCK OF THE
COMPANY), BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF 35% OR MORE OF THE COMBINED VOTING
POWER OF THE THEN OUTSTANDING SECURITIES OF THE COMPANY (OR ITS SUCCESSOR
CORPORATION); PROVIDED, HOWEVER, THAT A MERGER OR CONSOLIDATION EFFECTED SOLELY
TO IMPLEMENT A RECAPITALIZATION OF THE COMPANY SHALL NOT CONSTITUTE A CHANGE IN
CONTROL OF THE COMPANY; OR (B) THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF
COMPLETE LIQUIDATION OF THE COMPANY OR THE CONSUMMATION OF THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS
OTHER THAN (I) THE SALE OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS
OF THE COMPANY TO A PERSON OR PERSONS WHO BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, AT LEAST 50% OR MORE OF THE COMBINED VOTING POWER OF THE OUTSTANDING
VOTING SECURITIES OF THE COMPANY AT THE TIME OF THE SALE OR (II) PURSUANT TO A
SPINOFF TYPE TRANSACTION, DIRECTLY OR INDIRECTLY, OF SUCH ASSETS TO THE
STOCKHOLDERS OF THE COMPANY.

ARTICLE XV


TERMINATION OR AMENDMENT OF PLAN


15.1        TERMINATION OR AMENDMENT. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS PLAN, THE BOARD OR THE COMMITTEE MAY AT ANY TIME, AND FROM TIME TO TIME,
AMEND, IN WHOLE OR IN PART, ANY OR ALL OF THE PROVISIONS OF THIS PLAN (INCLUDING
ANY AMENDMENT DEEMED NECESSARY TO ENSURE THAT THE COMPANY MAY COMPLY WITH ANY
REGULATORY REQUIREMENT REFERRED TO IN ARTICLE XVII), OR SUSPEND OR TERMINATE IT
ENTIRELY, RETROACTIVELY OR OTHERWISE; PROVIDED, HOWEVER, THAT, UNLESS

33


--------------------------------------------------------------------------------





OTHERWISE REQUIRED BY LAW OR SPECIFICALLY PROVIDED HEREIN, THE RIGHTS OF A
PARTICIPANT WITH RESPECT TO AWARDS GRANTED PRIOR TO SUCH AMENDMENT, SUSPENSION
OR TERMINATION, MAY NOT BE IMPAIRED WITHOUT THE CONSENT OF SUCH PARTICIPANT AND,
PROVIDED FURTHER, WITHOUT THE APPROVAL OF THE STOCKHOLDERS OF THE COMPANY IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, TO THE EXTENT REQUIRED BY THE
APPLICABLE PROVISIONS OF RULE 16B-3 OR SECTION 162(M) OF THE CODE, PURSUANT TO
THE REQUIREMENTS OF THE NEW YORK STOCK EXCHANGE LISTED COMPANY MANUAL, OR, TO
THE EXTENT APPLICABLE TO INCENTIVE STOCK OPTIONS, SECTION 422 OF THE CODE, NO
AMENDMENT MAY BE MADE WHICH WOULD:


(A)                            INCREASE THE AGGREGATE NUMBER OF SHARES OF COMMON
STOCK THAT MAY BE ISSUED UNDER THIS PLAN PURSUANT TO SECTION 4.1 (EXCEPT BY
OPERATION OF SECTION 4.2);


(B)                           INCREASE THE MAXIMUM INDIVIDUAL PARTICIPANT
LIMITATIONS FOR A FISCAL YEAR UNDER SECTION 4.1(B) (EXCEPT BY OPERATION OF
SECTION 4.2);


(C)                            CHANGE THE CLASSIFICATION OF ELIGIBLE EMPLOYEES
OR CONSULTANTS ELIGIBLE TO RECEIVE AWARDS UNDER THIS PLAN;


(D)                           DECREASE THE MINIMUM OPTION PRICE OF ANY STOCK
OPTION OR STOCK APPRECIATION RIGHT;


(E)                            EXTEND THE MAXIMUM OPTION PERIOD UNDER
SECTION 6.3;


(F)                              ALTER THE PERFORMANCE GOALS FOR THE AWARD OF
RESTRICTED STOCK, PERFORMANCE SHARES OR OTHER STOCK-BASED AWARDS SUBJECT TO
SATISFACTION OF PERFORMANCE GOALS AS SET FORTH IN EXHIBIT A;


(G)                           AWARD ANY STOCK OPTION OR STOCK APPRECIATION RIGHT
IN REPLACEMENT OF A CANCELED STOCK OPTION OR STOCK APPRECIATION RIGHT WITH A
HIGHER EXERCISE PRICE, EXCEPT IN ACCORDANCE WITH SECTION 6.3(G); OR


(H)                           REQUIRE STOCKHOLDER APPROVAL IN ORDER FOR THIS
PLAN TO CONTINUE TO COMPLY WITH THE APPLICABLE PROVISIONS OF SECTION 162(M) OF
THE CODE OR, TO THE EXTENT APPLICABLE TO INCENTIVE STOCK OPTIONS, SECTION 422 OF
THE CODE. IN NO EVENT MAY THIS PLAN BE AMENDED WITHOUT THE APPROVAL OF THE
STOCKHOLDERS OF THE COMPANY IN ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE
OF DELAWARE TO INCREASE THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK THAT MAY
BE ISSUED UNDER THIS PLAN, DECREASE THE MINIMUM EXERCISE PRICE OF ANY STOCK
OPTION OR STOCK APPRECIATION RIGHT, OR TO MAKE ANY OTHER AMENDMENT THAT WOULD
REQUIRE STOCKHOLDER APPROVAL UNDER THE NEW YORK STOCK EXCHANGE LISTED COMPANY
MANUAL, OR THE RULES OF ANY OTHER EXCHANGE OR SYSTEM ON WHICH THE COMPANY’S
SECURITIES ARE LISTED OR TRADED AT THE REQUEST OF THE COMPANY.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder’s consent.

34


--------------------------------------------------------------------------------




ARTICLE XVI

UNFUNDED PLAN


16.1        UNFUNDED STATUS OF PLAN. THIS PLAN IS AN “UNFUNDED” PLAN FOR
INCENTIVE AND DEFERRED COMPENSATION. WITH RESPECT TO ANY PAYMENTS AS TO WHICH A
PARTICIPANT HAS A FIXED AND VESTED INTEREST BUT THAT ARE NOT YET MADE TO A
PARTICIPANT BY THE COMPANY, NOTHING CONTAINED HEREIN SHALL GIVE ANY SUCH
PARTICIPANT ANY RIGHTS THAT ARE GREATER THAN THOSE OF A GENERAL UNSECURED
CREDITOR OF THE COMPANY.

ARTICLE XVII

GENERAL PROVISIONS


17.1        LEGEND. THE COMMITTEE MAY REQUIRE EACH PERSON RECEIVING SHARES OF
COMMON STOCK PURSUANT TO A STOCK OPTION OR OTHER AWARD UNDER THE PLAN TO
REPRESENT TO AND AGREE WITH THE COMPANY IN WRITING THAT THE PARTICIPANT IS
ACQUIRING THE SHARES WITHOUT A VIEW TO DISTRIBUTION THEREOF. IN ADDITION TO ANY
LEGEND REQUIRED BY THIS PLAN, THE CERTIFICATES FOR SUCH SHARES MAY INCLUDE ANY
LEGEND THAT THE COMMITTEE, IN ITS SOLE DISCRETION, DEEMS APPROPRIATE TO REFLECT
ANY RESTRICTIONS ON TRANSFER.

All certificates for shares of Common Stock delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee
may, in its sole discretion, deem advisable under the rules, regulations and
other requirements of the Securities and Exchange Commission, The New York Stock
Exchange or any national securities exchange system upon whose system the Common
Stock is then quoted, any applicable Federal or state securities law, and any
applicable corporate law, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.


17.2        OTHER PLANS. NOTHING CONTAINED IN THIS PLAN SHALL PREVENT THE BOARD
FROM ADOPTING OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS, SUBJECT TO
STOCKHOLDER APPROVAL IF SUCH APPROVAL IS REQUIRED; AND SUCH ARRANGEMENTS MAY BE
EITHER GENERALLY APPLICABLE OR APPLICABLE ONLY IN SPECIFIC CASES.


17.3        NO RIGHT TO EMPLOYMENT/DIRECTORSHIP/CONSULTANCY. NEITHER THIS PLAN
NOR THE GRANT OF ANY OPTION OR OTHER AWARD HEREUNDER SHALL GIVE ANY PARTICIPANT
OR OTHER EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR ANY RIGHT WITH RESPECT TO
CONTINUANCE OF EMPLOYMENT, CONSULTANCY OR DIRECTORSHIP BY THE COMPANY OR ANY
AFFILIATE, NOR SHALL THEY BE A LIMITATION IN ANY WAY ON THE RIGHT OF THE COMPANY
OR ANY AFFILIATE BY WHICH AN EMPLOYEE IS EMPLOYED OR A CONSULTANT OR
NON-EMPLOYEE DIRECTOR IS RETAINED TO TERMINATE HIS OR HER EMPLOYMENT,
CONSULTANCY OR DIRECTORSHIP AT ANY TIME.


17.4        WITHHOLDING OF TAXES. THE COMPANY SHALL HAVE THE RIGHT TO DEDUCT
FROM ANY PAYMENT TO BE MADE PURSUANT TO THIS PLAN, OR TO OTHERWISE REQUIRE,
PRIOR TO THE ISSUANCE OR DELIVERY OF ANY SHARES OF COMMON STOCK OR THE PAYMENT
OF ANY CASH HEREUNDER, PAYMENT BY THE PARTICIPANT OF, ANY FEDERAL, STATE OR
LOCAL TAXES REQUIRED BY LAW TO BE WITHHELD. UPON THE VESTING OF RESTRICTED STOCK
(OR OTHER AWARD THAT IS TAXABLE UPON VESTING), OR UPON MAKING AN ELECTION UNDER
SECTION 83(B) OF THE CODE, A PARTICIPANT SHALL PAY ALL REQUIRED WITHHOLDING TO
THE COMPANY. ANY STATUTORILY REQUIRED WITHHOLDING OBLIGATION WITH REGARD TO ANY
PARTICIPANT MAY BE

35


--------------------------------------------------------------------------------





SATISFIED, SUBJECT TO THE ADVANCE CONSENT OF THE COMMITTEE, BY REDUCING THE
NUMBER OF SHARES OF COMMON STOCK OTHERWISE DELIVERABLE OR BY DELIVERING SHARES
OF COMMON STOCK ALREADY OWNED. ANY FRACTION OF A SHARE OF COMMON STOCK REQUIRED
TO SATISFY SUCH TAX OBLIGATIONS SHALL BE DISREGARDED AND THE AMOUNT DUE SHALL BE
PAID INSTEAD IN CASH BY THE PARTICIPANT.


17.5        NO ASSIGNMENT OF BENEFITS. NO AWARD OR OTHER BENEFIT PAYABLE UNDER
THIS PLAN SHALL, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED BY LAW OR PERMITTED
BY THE COMMITTEE, BE TRANSFERABLE IN ANY MANNER, AND ANY ATTEMPT TO TRANSFER ANY
SUCH BENEFIT SHALL BE VOID, AND ANY SUCH BENEFIT SHALL NOT IN ANY MANNER BE
LIABLE FOR OR SUBJECT TO THE DEBTS, CONTRACTS, LIABILITIES, ENGAGEMENTS OR TORTS
OF ANY PERSON WHO SHALL BE ENTITLED TO SUCH BENEFIT, NOR SHALL IT BE SUBJECT TO
ATTACHMENT OR LEGAL PROCESS FOR OR AGAINST SUCH PERSON.


17.6        LISTING AND OTHER CONDITIONS.


(A)                            UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, AS
LONG AS THE COMMON STOCK IS LISTED ON A NATIONAL SECURITIES EXCHANGE OR SYSTEM
SPONSORED BY A NATIONAL SECURITIES ASSOCIATION, THE ISSUE OF ANY SHARES OF
COMMON STOCK PURSUANT TO AN AWARD SHALL BE CONDITIONED UPON SUCH SHARES BEING
LISTED ON SUCH EXCHANGE OR SYSTEM. THE COMPANY SHALL HAVE NO OBLIGATION TO ISSUE
SUCH SHARES UNLESS AND UNTIL SUCH SHARES ARE SO LISTED, AND THE RIGHT TO
EXERCISE ANY OPTION OR OTHER AWARD WITH RESPECT TO SUCH SHARES SHALL BE
SUSPENDED UNTIL SUCH LISTING HAS BEEN EFFECTED.


(B)                           IF AT ANY TIME COUNSEL TO THE COMPANY SHALL BE OF
THE OPINION THAT ANY SALE OR DELIVERY OF SHARES OF COMMON STOCK PURSUANT TO AN
OPTION OR OTHER AWARD IS OR MAY IN THE CIRCUMSTANCES BE UNLAWFUL OR RESULT IN
THE IMPOSITION OF EXCISE TAXES ON THE COMPANY UNDER THE STATUTES, RULES OR
REGULATIONS OF ANY APPLICABLE JURISDICTION, THE COMPANY SHALL HAVE NO OBLIGATION
TO MAKE SUCH SALE OR DELIVERY, OR TO MAKE ANY APPLICATION OR TO EFFECT OR TO
MAINTAIN ANY QUALIFICATION OR REGISTRATION UNDER THE SECURITIES ACT OR
OTHERWISE, WITH RESPECT TO SHARES OF COMMON STOCK OR AWARDS, AND THE RIGHT TO
EXERCISE ANY OPTION OR OTHER AWARD SHALL BE SUSPENDED UNTIL, IN THE OPINION OF
SAID COUNSEL, SUCH SALE OR DELIVERY SHALL BE LAWFUL OR WILL NOT RESULT IN THE
IMPOSITION OF EXCISE TAXES ON THE COMPANY.


(C)                            UPON TERMINATION OF ANY PERIOD OF SUSPENSION
UNDER THIS SECTION 17.6, ANY AWARD AFFECTED BY SUCH SUSPENSION WHICH SHALL NOT
THEN HAVE EXPIRED OR TERMINATED SHALL BE REINSTATED AS TO ALL SHARES AVAILABLE
BEFORE SUCH SUSPENSION AND AS TO SHARES WHICH WOULD OTHERWISE HAVE BECOME
AVAILABLE DURING THE PERIOD OF SUCH SUSPENSION, BUT NO SUCH SUSPENSION SHALL
EXTEND THE TERM OF ANY AWARD.


(D)                           A PARTICIPANT SHALL BE REQUIRED TO SUPPLY THE
COMPANY WITH ANY CERTIFICATES, REPRESENTATIONS AND INFORMATION THAT THE COMPANY
REQUESTS AND OTHERWISE COOPERATE WITH THE COMPANY IN OBTAINING ANY LISTING,
REGISTRATION, QUALIFICATION, EXEMPTION, CONSENT OR APPROVAL THE COMPANY DEEMS
NECESSARY OR APPROPRIATE.

36


--------------------------------------------------------------------------------





17.7        GOVERNING LAW. THIS PLAN AND ACTIONS TAKEN IN CONNECTION HEREWITH
SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE (REGARDLESS OF THE LAW THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
DELAWARE PRINCIPLES OF CONFLICT OF LAWS).


17.8        CONSTRUCTION. WHEREVER ANY WORDS ARE USED IN THIS PLAN IN THE
MASCULINE GENDER THEY SHALL BE CONSTRUED AS THOUGH THEY WERE ALSO USED IN THE
FEMININE GENDER IN ALL CASES WHERE THEY WOULD SO APPLY, AND WHEREVER ANY WORDS
ARE USED HEREIN IN THE SINGULAR FORM THEY SHALL BE CONSTRUED AS THOUGH THEY WERE
ALSO USED IN THE PLURAL FORM IN ALL CASES WHERE THEY WOULD SO APPLY.


17.9        OTHER BENEFITS. NO AWARD GRANTED OR PAID OUT UNDER THIS PLAN SHALL
BE DEEMED COMPENSATION FOR PURPOSES OF COMPUTING BENEFITS UNDER ANY RETIREMENT
PLAN OF THE COMPANY OR ITS AFFILIATES NOR AFFECT ANY BENEFITS UNDER ANY OTHER
BENEFIT PLAN NOW OR SUBSEQUENTLY IN EFFECT UNDER WHICH THE AVAILABILITY OR
AMOUNT OF BENEFITS IS RELATED TO THE LEVEL OF COMPENSATION.


17.10      COSTS. THE COMPANY SHALL BEAR ALL EXPENSES ASSOCIATED WITH
ADMINISTERING THIS PLAN, INCLUDING EXPENSES OF ISSUING COMMON STOCK PURSUANT TO
ANY AWARDS HEREUNDER.


17.11      NO RIGHT TO SAME BENEFITS. THE PROVISIONS OF AWARDS NEED NOT BE THE
SAME WITH RESPECT TO EACH PARTICIPANT, AND SUCH AWARDS TO INDIVIDUAL
PARTICIPANTS NEED NOT BE THE SAME IN SUBSEQUENT YEARS.


17.12      DEATH/DISABILITY. THE COMMITTEE MAY IN ITS SOLE DISCRETION REQUIRE
THE TRANSFEREE OF A PARTICIPANT TO SUPPLY IT WITH WRITTEN NOTICE OF THE
PARTICIPANT’S DEATH OR DISABILITY AND TO SUPPLY IT WITH A COPY OF THE WILL (IN
THE CASE OF THE PARTICIPANT’S DEATH) OR SUCH OTHER EVIDENCE AS THE COMMITTEE
DEEMS NECESSARY TO ESTABLISH THE VALIDITY OF THE TRANSFER OF AN AWARD. THE
COMMITTEE MAY, IN ITS DISCRETION, ALSO REQUIRE THE AGREEMENT OF THE TRANSFEREE
TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS OF THE PLAN.


17.13      SECTION 16(B) OF THE EXCHANGE ACT. ALL ELECTIONS AND TRANSACTIONS
UNDER THIS PLAN BY PERSONS SUBJECT TO SECTION 16 OF THE EXCHANGE ACT INVOLVING
SHARES OF COMMON STOCK ARE INTENDED TO COMPLY WITH ANY APPLICABLE EXEMPTIVE
CONDITION UNDER RULE 16B-3. THE COMMITTEE MAY, IN ITS SOLE DISCRETION, ESTABLISH
AND ADOPT WRITTEN ADMINISTRATIVE GUIDELINES, DESIGNED TO FACILITATE COMPLIANCE
WITH SECTION 16(B) OF THE EXCHANGE ACT, AS IT MAY DEEM NECESSARY OR PROPER FOR
THE ADMINISTRATION AND OPERATION OF THIS PLAN AND THE TRANSACTION OF BUSINESS
THEREUNDER.


17.14      SECTION 409A OF THE CODE. THE PLAN IS INTENDED TO COMPLY WITH THE
APPLICABLE REQUIREMENTS OF SECTION 409A OF THE CODE AND SHALL BE LIMITED,
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH SUCH INTENT. TO THE EXTENT THAT ANY
AWARD IS SUBJECT TO SECTION 409A OF THE CODE, IT SHALL BE PAID IN A MANNER THAT
WILL COMPLY WITH SECTION 409A OF THE CODE, INCLUDING PROPOSED, TEMPORARY OR
FINAL REGULATIONS OR ANY OTHER GUIDANCE ISSUED BY THE SECRETARY OF THE TREASURY
AND THE INTERNAL REVENUE SERVICE WITH RESPECT THERETO. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, ANY PROVISION IN THE PLAN THAT IS INCONSISTENT WITH
SECTION 409A OF THE CODE SHALL BE DEEMED TO BE AMENDED TO COMPLY WITH
SECTION 409A OF THE CODE AND TO THE EXTENT SUCH PROVISION CANNOT BE AMENDED TO
COMPLY THEREWITH, SUCH PROVISION SHALL BE NULL AND VOID.

37


--------------------------------------------------------------------------------





17.15      SUCCESSOR AND ASSIGNS. THE PLAN SHALL BE BINDING ON ALL SUCCESSORS
AND PERMITTED ASSIGNS OF A PARTICIPANT, INCLUDING, WITHOUT LIMITATION, THE
ESTATE OF SUCH PARTICIPANT AND THE EXECUTOR, ADMINISTRATOR OR TRUSTEE OF SUCH
ESTATE.


17.16      SEVERABILITY OF PROVISIONS. IF ANY PROVISION OF THE PLAN SHALL BE
HELD INVALID OR UNENFORCEABLE, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT
AFFECT ANY OTHER PROVISIONS HEREOF, AND THE PLAN SHALL BE CONSTRUED AND ENFORCED
AS IF SUCH PROVISIONS HAD NOT BEEN INCLUDED.


17.17      PAYMENTS TO MINORS, ETC. ANY BENEFIT PAYABLE TO OR FOR THE BENEFIT OF
A MINOR, AN INCOMPETENT PERSON OR OTHER PERSON INCAPABLE OF RECEIPT THEREOF
SHALL BE DEEMED PAID WHEN PAID TO SUCH PERSON’S GUARDIAN OR TO THE PARTY
PROVIDING OR REASONABLY APPEARING TO PROVIDE FOR THE CARE OF SUCH PERSON, AND
SUCH PAYMENT SHALL FULLY DISCHARGE THE COMMITTEE, THE BOARD, THE COMPANY, ITS
AFFILIATES AND THEIR EMPLOYEES, AGENTS AND REPRESENTATIVES WITH RESPECT THERETO.


17.18      HEADINGS AND CAPTIONS. THE HEADINGS AND CAPTIONS HEREIN ARE PROVIDED
FOR REFERENCE AND CONVENIENCE ONLY, SHALL NOT BE CONSIDERED PART OF THE PLAN,
AND SHALL NOT BE EMPLOYED IN THE CONSTRUCTION OF THE PLAN.

ARTICLE XVIII


EFFECTIVE DATE OF PLAN

The Plan shall become effective upon the date it is approved by the stockholders
of the Company in accordance with the requirements of the laws of the State of
Delaware.

ARTICLE XIX


TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date the Plan is adopted or the date of stockholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date; provided that no Award (other than a stock option) that is intended
to be “performance-based” under Section 162(m) of the Code shall be granted on
or after the fifth anniversary of the stockholder approval of the Plan unless
the Performance Goals set forth on Exhibit A are reapproved (or other designated
performance goals are approved) by the stockholders no later than the first
stockholder meeting that occurs in the fifth year following the year in which
stockholders approve the Performance Goals set forth on Exhibit A.

ARTICLE XX


NAME OF PLAN

This Plan shall be known as “The United Industrial Corporation 2006 Long Term
Incentive Plan.”

 

38


--------------------------------------------------------------------------------


 

EXHIBIT A

PERFORMANCE GOALS

To the extent permitted under Code Section 162(m), performance goals established
for purposes of the grant or vesting of Awards of Restricted Stock, Other
Stock-Based Awards, Performance Shares and/or Performance-Based Cash Awards,
each intended to be “performance-based” under Section 162(m) of the Code, shall
be based on the attainment of certain target levels of, or a specified increase
or decrease (as applicable) in one or more of the following performance goals
(“Performance Goals”):

(a)       earnings per share;

(b)       operating income;

(c)       net income;

(d)       cash flow;

(e)       gross profit;

(f)        gross profit return on investment;

(g)       gross margin return on investment;

(h)       gross margin;

(i)        working capital;

(j)        earnings before interest and taxes;

(k)       earnings before interest, tax, depreciation and amortization;

(l)        return on equity;

(m)      return on assets;

(n)       return on capital;

(o)       return on invested capital;

(p)       net revenues;

(q)       gross revenues;

(r)        revenue growth;

(s)       total shareholder return;

i


--------------------------------------------------------------------------------




(t)        economic value added;

(u)       specified objectives with regard to limiting the level of increase in
all or a portion of the Company’s bank debt or other long-term or short-term
public or private debt or other similar financial obligations of the Company,
which may be calculated net of cash balances and/or other offsets and
adjustments as may be established by the Committee in its sole discretion;

(v)       the fair market value of the shares of the Company’s Common Stock;

(w)      the growth in the value of an investment in the Company’s Common Stock
assuming the reinvestment of dividends; or

(x)        reduction in expenses.

To the extent permitted by Section 162(m) of the Code, the Committee may, in its
sole discretion, also exclude, or adjust to reflect, the impact of an event or
occurrence which the Committee determines should be appropriately excluded or
adjusted, including:

(i)           restructurings, discontinued operations, extraordinary items or
events, and other unusual or non-recurring charges as described in Accounting
Principles Board Opinion No. 30 and/or management’s discussion and analysis of
financial condition and results of operations appearing or incorporated by
reference in the Company’s Form 10-K for the applicable year;

(ii)          an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management; or

(iii)         a change in tax law or accounting standards required by generally
accepted accounting principles.

PERFORMANCE GOALS MAY ALSO BE BASED UPON INDIVIDUAL PARTICIPANT PERFORMANCE
GOALS, AS DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION.

In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit or
administrative department of the Company) performance under one or more of the
measures described above relative to the performance of other corporations. To
the extent permitted under Section 162(m) of the Code, but only to the extent
permitted under Section 162(m) of the Code (including, without limitation,
compliance with any requirements for stockholder approval), the Committee may:

(a)       designate additional business criteria on which the performance goals
may be based; or

(b)       adjust, modify or amend the aforementioned business criteria.

 

ii


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

ARTICLE I PURPOSE

 

1

ARTICLE II DEFINITIONS

 

1

ARTICLE III ADMINISTRATION

 

7

ARTICLE IV SHARE LIMITATION

 

10

ARTICLE V ELIGIBILITY AND GENERAL REQUIREMENTS FOR AWARDS

 

14

ARTICLE VI STOCK OPTIONS

 

15

ARTICLE VII

 

18

STOCK APPRECIATION RIGHTS

 

18

ARTICLE VIII RESTRICTED STOCK

 

21

ARTICLE IX PERFORMANCE SHARES

 

23

ARTICLE X OTHER STOCK-BASED AWARDS

 

25

ARTICLE XI PERFORMANCE-BASED CASH AWARDS

 

26

ARTICLE XII

 

28

TERMINATION

 

28

ARTICLE XIII

 

29

NON-EMPLOYEE DIRECTOR STOCK OPTION GRANTS

 

29

ARTICLE XIV

 

32

CHANGE IN CONTROL PROVISIONS

 

32

ARTICLE XV TERMINATION OR AMENDMENT OF PLAN

 

33

ARTICLE XVI UNFUNDED PLAN

 

35

ARTICLE XVII GENERAL PROVISIONS

 

35

ARTICLE XVIII EFFECTIVE DATE OF PLAN

 

38

ARTICLE XIX TERM OF PLAN

 

38

ARTICLE XX NAME OF PLAN

 

38

EXHIBIT A PERFORMANCE GOALS

 

 

 

iii


--------------------------------------------------------------------------------